[alignexecutedcreditagree001.jpg]
Execution Version DMSLIBRARY01\31650438.v9 $200,000,000 CREDIT AGREEMENT dated
as of February 27, 2018, by and between ALIGN TECHNOLOGY, INC., as the Borrower,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Lender,



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree002.jpg]
TABLE OF CONTENTS Page i 32768810_13 DMSLIBRARY01\31650438.v9 ARTICLE I
DEFINITIONS
........................................................................................................................
1  SECTION 1.1  Definitions
................................................................................................................
1  SECTION 1.2  Other Definitions and Provisions
........................................................................... 25 
SECTION 1.3  Accounting Terms.
.................................................................................................
25  SECTION 1.4  UCC Terms
............................................................................................................
26  SECTION 1.5  Rounding
................................................................................................................
26  SECTION 1.6  References to Agreement and Laws
....................................................................... 26 
SECTION 1.7  Times of Day
..........................................................................................................
26  SECTION 1.8  Letter of Credit Amounts
.......................................................................................
27  SECTION 1.9  Guarantees/Earn-Outs
............................................................................................
27  SECTION 1.10  Covenant Compliance Generally
........................................................................... 27 
SECTION 1.11  Rates
.......................................................................................................................
27  ARTICLE II REVOLVING CREDIT FACILITY
....................................................................................
27  SECTION 2.1  Revolving Credit Loans
.........................................................................................
27  SECTION 2.2  [Reserved].
.............................................................................................................
27  SECTION 2.3  Procedure for Advances of Revolving Credit Loans.
............................................ 27  SECTION 2.4  Repayment and
Prepayment of Revolving Credit Loans. ...................................... 28 
SECTION 2.5  Permanent Reduction of the Revolving Credit Commitment.
............................... 29  SECTION 2.6  Termination of Revolving Credit
Facility .............................................................. 29 
SECTION 2.7  Extension of Revolving Credit Maturity Date.
...................................................... 29  ARTICLE III LETTER OF
CREDIT FACILITY
.....................................................................................
30  SECTION 3.1  Letter of Credit Facility.
.........................................................................................
30  SECTION 3.2  Procedure for Issuance of Letters of Credit
........................................................... 31  SECTION 3.3 
Commissions and Other Charges.
.......................................................................... 31 
SECTION 3.4  [Reserved].
.............................................................................................................
31  SECTION 3.5  Reimbursement Obligation of the Borrower
.......................................................... 31  SECTION 3.6 
Obligations Absolute
..............................................................................................
32  SECTION 3.7  Effect of Letter of Credit Application
.................................................................... 32  SECTION
3.8  [Reserved].
.............................................................................................................
32  SECTION 3.9  [Reserved].
.............................................................................................................
32  SECTION 3.10  Letters of Credit Issued for Subsidiaries
................................................................ 32  SECTION
3.11  Cash Collateral for Extended Letters of Credit.
..................................................... 33  ARTICLE IV [RESERVED]
.....................................................................................................................
34  ARTICLE V GENERAL LOAN PROVISIONS
.......................................................................................
34  SECTION 5.1  Interest.
...................................................................................................................
34  SECTION 5.2  Notice and Manner of Conversion or Continuation of Loans
................................ 35  SECTION 5.3  Fees
........................................................................................................................
36  SECTION 5.4  Manner of Payment
................................................................................................
36  SECTION 5.5  Evidence of Indebtedness.
......................................................................................
36  SECTION 5.6  [Reserved].
.............................................................................................................
37  SECTION 5.7  [Reserved].
.............................................................................................................
37  SECTION 5.8  Changed Circumstances.
........................................................................................
37  SECTION 5.9  Indemnity
...............................................................................................................
38  SECTION 5.10  Increased Costs.
.....................................................................................................
38 



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree003.jpg]
TABLE OF CONTENTS (continued) Page ii DMSLIBRARY01\31650438.v9 SECTION 5.11 
Taxes.
.....................................................................................................................
39  ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
........................................................ 41  SECTION 6.1 
Conditions to Closing and Initial Extensions of Credit
.......................................... 41  SECTION 6.2  Conditions to All
Extensions of Credit
.................................................................. 43  ARTICLE
VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES .................. 44 
SECTION 7.1  Organization; Power; Qualification
....................................................................... 44 
SECTION 7.2  Ownership
..............................................................................................................
44  SECTION 7.3  Authorization;
Enforceability.................................................................................
44  SECTION 7.4  Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.
........................................................................................................................
45  SECTION 7.5  Compliance with Law; Governmental Approvals
.................................................. 45  SECTION 7.6  Tax Returns
and Payments
.....................................................................................
45  SECTION 7.7  Intellectual Property Matters
..................................................................................
46  SECTION 7.8  Environmental Matters.
..........................................................................................
46  SECTION 7.9  Employee Benefit Matters.
....................................................................................
47  SECTION 7.10  Margin Stock
..........................................................................................................
48  SECTION 7.11  Government Regulation
.........................................................................................
48  SECTION 7.12  [Reserved].
.............................................................................................................
48  SECTION 7.13  Employee Relations
...............................................................................................
48  SECTION 7.14  Burdensome Provisions
..........................................................................................
48  SECTION 7.15  Financial Statements
..............................................................................................
48  SECTION 7.16  No Material Adverse Change
.................................................................................
49  SECTION 7.17  Solvency
.................................................................................................................
49  SECTION 7.18  Title to Properties
...................................................................................................
49  SECTION 7.19  Litigation
................................................................................................................
49  SECTION 7.20  Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions. ................. 49  SECTION 7.21  Absence of Defaults
...............................................................................................
50  SECTION 7.22  [Reserved]
..............................................................................................................
50  SECTION 7.23 
Disclosure...............................................................................................................
50  SECTION 7.24  Regulatory Matters
.................................................................................................
50  SECTION 7.25  Health Care Matters.
..............................................................................................
52  ARTICLE VIII AFFIRMATIVE COVENANTS
......................................................................................
54  SECTION 8.1  Financial Statements and Budgets
......................................................................... 54 
SECTION 8.2  Certificates; Other Reports
.....................................................................................
55  SECTION 8.3  Notice of Litigation and Other Matters
.................................................................. 56  SECTION
8.4  Preservation of Corporate Existence and Related Matters
..................................... 57  SECTION 8.5  Maintenance of Property
and Licenses. .................................................................
57  SECTION 8.6  Insurance
................................................................................................................
57  SECTION 8.7  Accounting Methods and Financial Records
......................................................... 57  SECTION 8.8 
Payment of Taxes and Other Obligations
.............................................................. 57  SECTION 8.9 
Compliance with Laws and Approvals
.................................................................. 58  SECTION
8.10  Environmental Laws
..............................................................................................
58  SECTION 8.11  Compliance with ERISA
........................................................................................
58  SECTION 8.12  [Reserved].
.............................................................................................................
58  SECTION 8.13  Visits and Inspections
............................................................................................
58 



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree004.jpg]
TABLE OF CONTENTS (continued) Page iii DMSLIBRARY01\31650438.v9 SECTION 8.14 
Additional Subsidiaries.
.........................................................................................
59  SECTION 8.15  [Reserved].
.............................................................................................................
59  SECTION 8.16  Use of Proceeds.
.....................................................................................................
59  SECTION 8.17  Compliance with Health Care Laws.
..................................................................... 59 
SECTION 8.18  Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions
........................................................................................................
60  SECTION 8.19  Compliance with Public Health Laws
.................................................................... 60  SECTION
8.20  Further Assurances
.................................................................................................
60  ARTICLE IX NEGATIVE COVENANTS
...............................................................................................
60  SECTION 9.1  Indebtedness
...........................................................................................................
60  SECTION 9.2  Liens
.......................................................................................................................
62  SECTION 9.3  Investments
............................................................................................................
64  SECTION 9.4  Fundamental Changes
............................................................................................
66  SECTION 9.5  Asset Dispositions
..................................................................................................
67  SECTION 9.6  Restricted Payments
...............................................................................................
68  SECTION 9.7  Transactions with Affiliates
...................................................................................
69  SECTION 9.8  Accounting Changes; Organizational Documents.
................................................ 70  SECTION 9.9  [Reserved].
.............................................................................................................
70  SECTION 9.10  No Further Negative Pledges; Restrictive Agreements.
......................................... 70  SECTION 9.11  Nature of Business
.................................................................................................
72  SECTION 9.12  [Reserved]
..............................................................................................................
72  SECTION 9.13  [Reserved].
.............................................................................................................
72  SECTION 9.14  [Reserved]
..............................................................................................................
72  SECTION 9.15  Financial Covenants.
..............................................................................................
72  ARTICLE X DEFAULT AND REMEDIES
.............................................................................................
72  SECTION 10.1  Events of Default
...................................................................................................
72  SECTION 10.2  Remedies
................................................................................................................
74  SECTION 10.3  Rights and Remedies Cumulative; Non-Waiver; etc.
............................................ 75  SECTION 10.4  Crediting of
Payments and Proceeds
...................................................................... 75 
ARTICLE XI [RESERVED]
.....................................................................................................................
76  ARTICLE XII MISCELLANEOUS
..........................................................................................................
76  SECTION 12.1  Notices.
..................................................................................................................
76  SECTION 12.2  Amendments, Waivers and Consents
..................................................................... 77 
SECTION 12.3  Expenses; Indemnity.
.............................................................................................
78  SECTION 12.4  Right of Setoff
........................................................................................................
79  SECTION 12.5  Governing Law; Jurisdiction, Etc.
......................................................................... 79 
SECTION 12.6  Waiver of Jury Trial.
..............................................................................................
80  SECTION 12.7  Reversal of Payments
.............................................................................................
81  SECTION 12.8  Injunctive Relief
.....................................................................................................
81  SECTION 12.9  Successors and Assigns; Participations.
................................................................. 81  SECTION
12.10  Treatment of Certain Information; Confidentiality
................................................ 81  SECTION 12.11  Performance
of Duties
...........................................................................................
82  SECTION 12.12  All Powers Coupled with Interest
.......................................................................... 82 
SECTION 12.13  Survival.
.................................................................................................................
82 



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree005.jpg]
TABLE OF CONTENTS (continued) Page iv DMSLIBRARY01\31650438.v9 SECTION 12.14 
Titles and Captions
.................................................................................................
83  SECTION 12.15  Severability of Provisions
......................................................................................
83  SECTION 12.16  Counterparts; Integration; Effectiveness.
............................................................... 83  SECTION
12.17  Term of Agreement
................................................................................................
83  SECTION 12.18  USA PATRIOT Act; Anti-Money Laundering Laws
............................................ 83  SECTION 12.19  Independent
Effect of Covenants
........................................................................... 83 
SECTION 12.20  No Advisory or Fiduciary Responsibility.
............................................................. 84  SECTION 12.21 
Inconsistencies with Other Documents
.................................................................. 84  SECTION
12.22  Acknowledgement and Consent to Bail-In of EEA Financial Institutions
............ 84 



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree006.jpg]
v 32768810_13 DMSLIBRARY01\31650438.v9 EXHIBITS Exhibit A - Form of Revolving
Credit Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice
of Account Designation Exhibit D - Form of Notice of Prepayment Exhibit E - Form
of Notice of Conversion/Continuation Exhibit F - Form of Officer’s Compliance
Certificate



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree007.jpg]
DMSLIBRARY01\31650438.v9 CREDIT AGREEMENT, dated as of February 27, 2018, by and
between ALIGN TECHNOLOGY, INC., a Delaware corporation, as the Borrower, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
Lender. STATEMENT OF PURPOSE The Borrower has requested, and subject to the
terms and conditions set forth in this Agreement, the Lender has agreed to
extend, certain credit facilities to the Borrower. NOW, THEREFORE, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, such parties hereby agree as follows:
AGREEMENT ARTICLE I DEFINITIONS SECTION 1.1 Definitions. The following terms
when used in this Agreement shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any line of business, division or all or
substantially all of the assets of any Person, or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of members of the
board of directors or the equivalent governing body (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by voting power) of the outstanding general partnership interests of a
partnership or membership interests of a limited liability company. “Affiliate”
means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Agreement” means this Credit
Agreement. “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder. “Anti-Money Laundering Laws” means any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules applicable to a Credit Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
the Patriot Act and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s),
1820(b) and 1951-1959). “Applicable Law” means all applicable provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, binding interpretations and orders of Governmental
Authorities and all applicable orders and decrees of all courts and arbitrators.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree008.jpg]
2 DMSLIBRARY01\31650438.v9 “Applicable Margin” means the corresponding
percentages per annum as set forth below based on the Consolidated Leverage
Ratio: Pricing Level Consolidated Leverage Ratio Commitment Fee LIBOR Base Rate
I Less than 1.00 to 1.00 0.15% 1.25% 0.25% II Greater than or equal to 1.00 to
1.00, but less than 2.00 to 1.00 0.20% 1.50% 0.50% III Greater than or equal to
2.00 to 1.00 0.25% 1.75% 0.75% The Applicable Margin shall be determined and
adjusted quarterly on the date five (5) Business Days after the day on which the
Borrower provides an Officer’s Compliance Certificate pursuant to Section 8.2(a)
for the most recently ended fiscal quarter of the Borrower (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
Pricing Level I until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, and (b) if
the Borrower fails to provide an Officer’s Compliance Certificate when due as
required by Section 8.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
the date on which such Officer’s Compliance Certificate was required to have
been delivered shall be based on Pricing Level III until such time as such
Officer’s Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued until the next adjustment in the Pricing Level in
accordance with the terms hereof. Notwithstanding the foregoing, in the event
that any financial statement or Officer’s Compliance Certificate delivered
pursuant to Section 8.1 or 8.2(a) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Lender a corrected Officer’s Compliance Certificate
for such Applicable Period, (B) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Lender the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Lender in accordance with Section 5.4. Nothing in this
paragraph shall limit the rights of the Lender with respect to Sections 5.1(b)
and 10.2 nor any of its other rights under this Agreement or any other Loan
Document. “Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests held
by any Credit Party or any Subsidiary thereof) by any Credit Party or any
Subsidiary thereof. “Attributable Indebtedness” means, on any date of
determination, (a) in respect of any Capital Lease Obligation of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree009.jpg]
3 DMSLIBRARY01\31650438.v9 lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation. “Bail-In Action” means the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Code” means 11 U.S.C. §§ 101 et seq. “Base Rate” means, at any time, the highest
of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% and (c) LIBOR for
an Interest Period of one month plus 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or LIBOR (provided that clause (c) shall not be
applicable during any period in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a). “Borrower” means Align Technology, Inc., a
Delaware corporation. “Business Day” means (a) for all purposes other than as
set forth in clause (b) below, any day other than a Saturday, Sunday or legal
holiday on which banks in Charlotte, North Carolina, San Francisco, California
and New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day. “Calculation Date” has the meaning assigned thereto in the
definition of Applicable Margin. “Capital Expenditures” means, with respect to
the Borrower and its Subsidiaries on a Consolidated basis, for any period, (a)
the additions to property, plant and equipment and other capital expenditures
that are (or would be) set forth in a consolidated statement of cash flows of
such Person for such period prepared in accordance with GAAP and (b) Capital
Lease Obligations paid during such period. “Capital Lease Obligations” of any
Person means the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. “Cash Collateralize” means, to
pledge and deposit with, or deliver to the Lender as collateral for L/C
Obligations, cash or deposit account balances or, if the Lender shall agree, in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Lender;
provided that Cash Collateral shall not include Equity Interests of any Foreign
Subsidiary or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree010.jpg]
4 DMSLIBRARY01\31650438.v9 Foreign Subsidiary Holding Company. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support. “Cash Collateralized Letter of
Credit” has the meaning assigned thereto in Section 3.11(d). “Cash Equivalents”
means, collectively, (a) marketable direct obligations issued or unconditionally
guaranteed by the United States or any political subdivision, agency or public
instrumentality thereof maturing within one hundred twenty (120) days from the
date of acquisition thereof, (b) commercial paper maturing no more than one
hundred twenty (120) days from the date of creation thereof and currently having
the highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, (d) time deposits
maturing no more than one hundred twenty (120) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) solely in the case of a Foreign Subsidiary, investments
substantially equivalent to those referred to in clauses (a) through (d) of this
definition denominated in any foreign currency that is the local currency of
such Foreign Subsidiary comparable in tenor and credit quality to those referred
to above and customarily used by companies for cash management purposes in any
jurisdiction outside the United States and (f) investments made in accordance
with the Borrower’s investment policy then in effect to the extent that, for
purposes of this Agreement, such policy has been provided in writing to the
Lender and is reasonably acceptable to the Lender. “Cash Management Agreement”
means any agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card (including non-card electronic
payables and purchasing cards), electronic funds transfer and other cash
management arrangements. “Change in Control” means an event or series of events
by which: (a) (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Equity Interests that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than thirty-five percent (35.0%) of the Equity Interests of the Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Borrower or (ii) a majority of the members of
the board of directors (or other equivalent governing body) of the Borrower
shall not constitute Continuing Directors; or (b) there shall have occurred
under any indenture or other instrument evidencing any Indebtedness in excess of
the Threshold Amount any “change in control” or similar provision (as set forth
in the indenture, agreement or other evidence of such Indebtedness) obligating
the Borrower or any of its Subsidiaries to repurchase, redeem or repay all or
any part of the Indebtedness provided for therein.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree011.jpg]
5 DMSLIBRARY01\31650438.v9 “CHAMPVA” means, collectively, the Civilian Health
and Medical Program of the Department of Veterans Affairs, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued. “Closing Date” means the date of this Agreement. “CMS” means The Centers
for Medicare and Medicaid Services of the United States Department of Health and
Human Services, and any Governmental Authority successor thereto. “Code” means
the Internal Revenue Code of 1986, and the rules and regulations promulgated
thereunder. “Commitment” means, collectively, the Revolving Credit Commitment
and the L/C Commitment. “Commitment Fee” has the meaning assigned thereto in
Section 5.3. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.). “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated” means, when used with reference to
financial statements or financial statement items of any Person, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP. “Consolidated EBITDA” means, for any period, the sum
of the following determined on a Consolidated basis, without duplication, for
the Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Net
Income for such period plus (b) the sum of the following, without duplication,
to the extent deducted in determining Consolidated Net Income for such period:
(i) provision for Taxes based on income, profits or capital of the Borrower or
its Subsidiaries, including without limitation, federal, state, franchise,
excise and similar Taxes and foreign withholding Taxes paid or accrued during
such period, including penalties and interest related to such Taxes or arising
from any Tax examinations, (ii) Consolidated Interest Expense, (iii)
amortization, depreciation and other non-cash charges, expenses or losses,
including, without limitation, non-cash expenses related to stock-based
compensation and other non-cash compensation-based expenses (except to the
extent that such non-cash charges, expenses or losses are reserved for cash
charges to be taken in the future), (iv) extraordinary, unusual or non-recurring
losses, charges or expenses (excluding extraordinary losses from discontinued
operations); (v)



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree012.jpg]
6 DMSLIBRARY01\31650438.v9 Transaction Costs, and (vi) out-of-pocket costs and
expenses incurred by the Borrower or its Subsidiaries in connection with (A)
issuances of Equity Interests of the Borrower, (B) any disposition of assets
permitted hereunder, or (C) any incurrence, amendment, modification, refinancing
or repayment of Indebtedness, in each case whether or not successful and
including, without limitation, accounting and advisory fees in an aggregate
amount not to exceed $20,000,000 in any such period less (c) the sum of the
following, without duplication, to the extent included in determining
Consolidated Net Income for such period: (i) interest income, (ii) any
extraordinary gains and (iii) non-cash gains or non-cash items increasing
Consolidated Net Income. For purposes of this Agreement, Consolidated EBITDA
shall be adjusted on a Pro Forma Basis. “Consolidated Funded Indebtedness”
means, as of any date of determination with respect to the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, the sum of (i) the
principal amount of all Indebtedness of the type described in clauses (a)
(including any Convertible Debt Security), (b) (only to the extent of earn-outs
and Holdbacks payable in cash that are required to be set forth on the
Consolidated balance sheet of the Borrower and its Subsidiaries in an amount
calculated in accordance with GAAP), (c) of the definition of Indebtedness on
such date, plus (ii) the aggregate amount of Indebtedness relating to the drawn
and unreimbursed amounts outstanding under letters of credit and bankers’
acceptances on such date plus (iii) guarantees of Indebtedness of the type
described in clauses (i) and (ii) above on such date. Consolidated Funded
Indebtedness of the Borrower and its Subsidiaries shall include the Indebtedness
of any partnership in which any of the Borrower or its Subsidiaries is a general
partner, unless such Indebtedness is expressly made non-recourse to such Person.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Interest Expense for the
period of four (4) consecutive fiscal quarters ending on such date “Consolidated
Interest Expense” means, for any period, determined on a Consolidated basis,
without duplication, for the Borrower and its Subsidiaries in accordance with
GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations) for such period. “Consolidated
Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (without duplication) (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to clause
(c) below), in which the Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) subject to any pro forma adjustments
required by this Agreement, the net income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Borrower or any of its Subsidiaries
or is merged into or consolidated with the Borrower or any of its Subsidiaries
or that Person’s assets are acquired by the Borrower or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income (i) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree013.jpg]
7 DMSLIBRARY01\31650438.v9 case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period. “Continuing
Directors” means the directors of the Borrower on the Closing Date and each
other director of the Borrower, if such other Person’s nomination for election
to the board of directors (or equivalent governing body) of the Borrower is
approved (either by a specific vote or by approval of a proxy statement issued
by the Borrower on behalf of its board of directors in which such individual is
named as a nominee for director) by at least a majority of the directors then in
office who were directors on the Closing Date or directors whose election was
previously so approved. “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Security” means any debt security or note the terms of which
provide for the conversion thereof into Equity Interests, cash or a combination
of Equity Interests and cash. “Credit Parties” means, collectively, the Borrower
and the Subsidiary Guarantors. “Debtor Relief Laws” means the Bankruptcy Code of
the United States of America, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default. “Disclosure Letter” means the disclosure letter, dated the
Closing Date, delivered by the Borrower to the Lender in connection with this
Agreement, as may be updated from time to time in accordance with the terms of
this Agreement and the other Loan Documents. “Disqualified Equity Interests”
means any Equity Interests that, by their terms (or by the terms of any security
or other Equity Interest into which they are convertible or for which they are
exchangeable) or upon the happening of any event or condition, (a) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) are redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests) (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Revolving Credit Maturity Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries or
by any such plan to such officers or employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided further that Equity
Interests constituting Qualified Equity Interests when issued shall not cease to



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree014.jpg]
8 DMSLIBRARY01\31650438.v9 constitute Qualified Equity Interests solely as
result of the subsequent extension of the Revolving Credit Maturity Date.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States. “Domestic Subsidiary” means any Subsidiary organized under
the laws of any political subdivision of the United States, other than (i) any
Foreign Subsidiary Holding Company and (ii) and any direct or indirect
Subsidiary of a Foreign Subsidiary Holding Company. “EEA Financial Institution”
means (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Employee Benefit Plan” means (a) any employee
benefit plan within the meaning of Section 3(3) of ERISA that is maintained for
employees of any Credit Party or any ERISA Affiliate or (b) any Pension Plan or
Multiemployer Plan that has at any time within the preceding seven (7) years
been maintained, funded or administered for the employees of any Credit Party or
any current or former ERISA Affiliate. “Environmental Claims” means any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, accusations, allegations, notices of noncompliance or violation,
investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to public health or the environment. “Environmental Laws” means any and
all federal, foreign, state, provincial and local laws, statutes, ordinances,
codes, rules, standards and regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of public health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. “Equity
Interests” means (a) in the case of a corporation, capital stock, (b) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree015.jpg]
9 DMSLIBRARY01\31650438.v9 interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing, but excluding any Convertible Debt Securities and
any Permitted Call Spread Agreement. “ERISA” means the Employee Retirement
Income Security Act of 1974, and the rules and regulations thereunder. “ERISA
Affiliate” means any Person who together with any Credit Party or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor thereto), as in effect from time to
time. “Eurodollar Reserve Percentage” means, for any day, the percentage which
is in effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied. “Exchange Act” means the Securities Exchange Act
of 1934 (15 U.S.C. § 77 et seq.). “Excluded Subsidiary” means any Foreign
Subsidiary and any Foreign Subsidiary Holding Company. “Excluded Swap
Obligation” means, with respect to any Credit Party, any Swap Obligation if, and
to the extent that, all or a portion of the liability of such Credit Party for
or the guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party,
including under the keepwell provisions in the Guaranty Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition. “Excluded Taxes” means any of the following Taxes imposed on
or with respect to the Lender or required to be withheld or deducted from a
payment to the Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of the Lender being organized under the laws of, or having
its principal office or its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) United States federal withholding Taxes
imposed on amounts payable to or for the account of the Lender with respect to
an applicable interest in a Loan or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree016.jpg]
10 DMSLIBRARY01\31650438.v9 Commitment pursuant to a law in effect on the date
on which the Lender changes its Lending Office, except in each case to the
extent that, pursuant to Section 5.11, amounts with respect to such Taxes were
payable to the Lender immediately before it changed its Lending Office and (d)
any United States federal withholding Taxes imposed under FATCA. “Existing
Credit Agreement” means that certain Credit Agreement, dated as of March 22,
2013, by and between the Borrower and the Lender, as amended, supplemented or
otherwise modified from time to time. “Existing Maturity Date” has the meaning
set forth in Section 2.7(a). “Extended Letter of Credit” has the meaning
assigned thereto in Section 3.1(b). “Extension Date” has the meaning set forth
in Section 2.7(a). “Extensions of Credit” means (a) an amount equal to the
aggregate principal amount of all Revolving Credit Loans made by the Lender then
outstanding and the L/C Obligations then outstanding or (b) the making of any
Loan or the issuance of any Letter of Credit by the Lender, as the context
requires. “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code. “FDA” means the United
States Food and Drug Administration and any successor thereto. “FDIC” means the
Federal Deposit Insurance Corporation. “Federal Funds Rate” means, for any day,
the rate per annum equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if such rate is not so published for any day
which is a Business Day, the Federal Funds Rate for such day shall be the
average of the quotation for such day on such transactions received by the
Lender from three federal funds brokers of recognized standing selected by the
Lender. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31. “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary. “Foreign Subsidiary Holding Company” means any Subsidiary organized
under the laws of a jurisdiction located in the United States substantially all
of the assets of which consist of Equity Interests of one or more Subsidiaries
that are “controlled foreign corporations” within the meaning of Section 957 of
the Code or intercompany obligations owed or treated as owed by one or more
Subsidiaries that are controlled foreign corporations. “Forward Agreement” means
any agreement (including, but not limited to, any accelerated share repurchase
agreement, forward agreement, derivative or other share repurchase agreement in
the form of an equity option or forward or other derivative) pursuant to which,
among other things, the counterparty is



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree017.jpg]
11 DMSLIBRARY01\31650438.v9 required to deliver to the Borrower shares of common
stock of the Borrower, cash in lieu of delivering shares of common stock or cash
representing the termination value of such forward or option or a combination
thereof from time to time upon settlement, exercise or early termination of such
forward or option or other derivative. “GAAP” means generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, subject to the provisions of Section 1.3. “Government Reimbursement
Program” means (a) Medicare, (b) Medicaid, (c) the Federal Employees Health
Benefit Program under 5 U.S.C. §§ 8902 et seq., (d) TRICARE, (e) CHAMPVA, or (f)
if applicable within the context of this Agreement, any agent, administrator,
administrative contractor, intermediary or carrier for any of the foregoing.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities. “Governmental Authority” means the government of
any nation or any political subdivision thereof, whether at the national, state,
territorial, provincial, municipal or any other level, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government (including
any supra-national bodies such as the European Union or the European Central
Bank). The Term “Governmental Authority” shall further include any institutional
review board, ethics committee, data monitoring committee, or other committee or
entity with defined authority to oversee Regulatory Matters, including CMS and
any Medicare or Medicaid administrative contractors, intermediaries or carriers.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit or warranty obligations in the ordinary
course of business or customary indemnification obligations in connection with
transactions not prohibited by the Loan Documents. “Guaranty Agreement” means
the unconditional guaranty agreement of even date herewith executed by the
Subsidiary Guarantors in favor of the Lender which shall be in form and
substance acceptable to the Lender.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree018.jpg]
12 DMSLIBRARY01\31650438.v9 “Hazardous Materials” means any substances or
materials (a) which are or become defined as hazardous wastes, hazardous
substances, pollutants, contaminants, chemical substances or mixtures or toxic
substances under any applicable Environmental Law, (b) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to public health or the environment and are or
become regulated by any applicable Governmental Authority, (c) the presence of
which require investigation or remediation under any applicable Environmental
Law or common law, (d) the discharge or emission or release of which requires a
permit or license under any applicable Environmental Law or other Governmental
Approval, (e) which are deemed by an applicable Governmental Authority to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, or (f) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas. “Health Care Laws” means,
collectively, any and all Applicable Laws relating to any of the following: (a)
fraud and abuse (including the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and
§1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the federal
health care program exclusion provisions (42 U.S.C. § 1320a-7), the Civil
Monetary Penalties Act (42 U.S.C. § 1320a-7a), and the Medicare Prescription
Drug, Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173)); (b) any
Government Reimbursement Program; (c) HIPAA and Other Privacy Laws; and (d) any
other Applicable Law regulating the health care industry. “Health Care Permits”
means any and all permits, licenses, authorizations, certificates, certificates
of need, accreditations and plans of third-party accreditation agencies (such as
The Joint Commission) that are (a) necessary to enable any Credit Party to
continue to conduct its business as it is conducted on the Closing Date, or (b)
required under any Health Care Law. “Hedge Agreement” means (a) any and all rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement; provided that the term “Hedge Agreement” shall not include (i) any
Permitted Call Spread Agreement, (ii) any derivative instruments issued under
equity incentive or similar plans (including any stock option or phantom stock
plan), (iii) any forward, option, warrant agreement or Forward Agreement for the
purchase or sale of Equity Interests of the Borrower, (iv) contracts for the
purchase of securities of the Borrower or (v) any items described in this
definition to the extent that it constitutes a derivative security embedded in
Convertible Debt Securities issued by the Borrower. “Hedge Termination Value”
means, in respect of any one or more Hedge Agreements, after taking into account
the effect of any legally enforceable netting agreement relating to such Hedge
Agreements, (a) for any date on or after the date such Hedge Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree019.jpg]
13 DMSLIBRARY01\31650438.v9 such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include the Lender or any
Affiliate of the Lender). “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996, Pub. L. No. 104-191, Title II, Subtitle F, as the
same may be amended, modified or supplemented from time to time, and any and all
rules or regulations promulgated from time to time thereunder. “HIPAA and Other
Privacy Laws” means (a) HIPAA; (b) the Health Information Technology for
Economic and Clinical Health Act (Title XIII of the American Recovery and
Reinvestment Act of 2009), as the same may be amended, modified or supplemented
from time to time; (c) any successor statute thereto; and (d) any applicable
state and local laws regulating the privacy and/or security of patient protected
health or personally identifiable information, in each case as the same may be
amended, modified or supplemented from time to time, any successor statutes
thereto, and any and all rules or regulations promulgated from time to time
thereunder. “Holdback” means any portion of the purchase price for a Permitted
Acquisition not paid at the closing therefor but held by the Borrower or any
Subsidiary for satisfaction of indemnification obligations or purchase price
adjustments. “Immaterial Subsidiary” means, as of any date of determination, any
Subsidiary of the Borrower that does not have (a) assets with a value in excess
of 5.0% of the total assets and (b) revenues (for the most recently completed
period of four consecutive fiscal quarters) representing in excess of 5.0% of
total revenues, of the Borrower and its Subsidiaries on a consolidated basis as
of the last day of the most recently completed period of four consecutive fiscal
quarters for which financial statements have been delivered to Lender pursuant
to Section 8.1(a) or (b); provided that (i) the aggregate value of the assets of
all Immaterial Subsidiaries (other than Excluded Subsidiaries) that have not
become Subsidiary Guarantors shall not exceed 10.0% of the total assets and (ii)
the aggregate revenue of all Immaterial Subsidiaries (other than Excluded
Subsidiaries) that have not become Subsidiary Guarantors shall not exceed 10.0%
of the total revenues, of the Borrower and its Subsidiaries on a consolidated
basis as of the last day of the most recently completed period of four
consecutive fiscal quarters for which financial statements have been delivered
to Lender pursuant to Section 8.1(a) or (b). “Indebtedness” means, with respect
to any Person at any date and without duplication, the following: (a) all
liabilities, obligations and indebtedness for borrowed money including, but not
limited to, obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person; (b) all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all payment obligations under earn-out or similar agreements or any Holdback),
except (i) trade payables arising in the ordinary course of business not more
than one hundred eighty (180) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person, (ii) deferred compensation and (iii) intercompany liabilities in respect
of cost-plus or transfer pricing arrangements for the purchase of products or
services or the licensing of intellectual property; (c) the Attributable
Indebtedness of such Person with respect to such Person’s Capital Lease
Obligations and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP); (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property purchased by such
Person to the extent of the lesser of the amount of such obligations



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree020.jpg]
14 DMSLIBRARY01\31650438.v9 and the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); (e) all Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; (f) all obligations, contingent or otherwise, of any such
Person relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person; (g) all obligations of
any such Person in respect of Disqualified Equity Interests; (h) all Convertible
Debt Securities; (i) all net obligations of such Person under any Hedge
Agreements; and (j) all Guarantees of any such Person with respect to any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non- recourse to such Person. In
respect of Indebtedness of another Person secured by a Lien on the assets of the
specified Person, the amount of such Indebtedness as of any date of
determination will be the lesser of (x) the fair market value of such assets as
of such date and (y) the amount of such Indebtedness as of such date. The amount
of any net obligation under any Hedge Agreement on any date shall be deemed to
be the Hedge Termination Value thereof as of such date. “Indemnified Taxes”
means (a) Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Credit Party under any
Loan Document and (b) to the extent not otherwise described in clause (a), Other
Taxes. “Indemnitee” has the meaning assigned thereto in Section 12.3(b).
“Information” has the meaning assigned thereto in Section 12.10. “Insurance and
Condemnation Event” means the receipt by any Credit Party or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective Property. “Interest Period” means, as to
each LIBOR Rate Loan, the period commencing on the date such LIBOR Rate Loan is
disbursed or converted to or continued as a LIBOR Rate Loan and ending on the
date one (1), two (2), three (3), or six (6) months or, if agreed by the Lender,
twelve (12) months thereafter, in each case as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation and subject to
availability; provided that: (a) the Interest Period shall commence on the date
of advance of or conversion to or continuation of any LIBOR Rate Loan and, in
the case of immediately successive Interest Periods, each



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree021.jpg]
15 DMSLIBRARY01\31650438.v9 successive Interest Period shall commence on the
date on which the immediately preceding Interest Period expires; (b) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided that
if any Interest Period with respect to a LIBOR Rate Loan would otherwise expire
on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the immediately preceding Business Day; (c) any Interest Period with respect to
a LIBOR Rate Loan that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such Interest Period; (d) no Interest
Period shall extend beyond the Revolving Credit Maturity Date; and (e) there
shall be no more than ten (10) Interest Periods in effect at any time.
“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C. App. § 1 et seq.). “Investment” means, with respect to
any Person, that such Person (a) purchases, owns, invests in or otherwise
acquires (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security, or
substantially all or a portion of the business or assets of, any other Person,
(b) makes any Acquisition or (c) makes, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
Property in, any other Person. “Investment Company Act” means the Investment
Company Act of 1940 (15 U.S.C. § 80(a)(1), et seq.). “IRS” means the United
States Internal Revenue Service. “ISP98” means the International Standby
Practices (1998 Revision, effective January 1, 1999), International Chamber of
Commerce Publication No. 590. “L/C Commitment” means the obligation of the
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount not to exceed the
L/C Sublimit. “L/C Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired face amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit which have not then been reimbursed pursuant to Section 3.5. “L/C
Sublimit” means the lesser of (a) $50,000,000 and (b) the Revolving Credit
Commitment. “Lender” means Wells Fargo together with its permitted successors
and assigns. “Lending Office” means the office of the Lender maintaining the
Lender’s Extensions of Credit.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree022.jpg]
16 DMSLIBRARY01\31650438.v9 “Letter of Credit Application” means an application
requesting the Lender to issue a Letter of Credit and a reimbursement agreement,
in each case in the form specified by the Lender from time to time. “Letters of
Credit” means the collective reference to letters of credit issued pursuant to
Section 3.1. “LIBOR” means, subject to the implementation of a Replacement Rate
in accordance with Section 5.8(c), (a) for any interest rate calculation with
respect to a LIBOR Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Lender, at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the first day of the applicable Interest Period. If, for any
reason, such rate is not so published then “LIBOR” shall be determined by the
Lender to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Lender at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period, and (b) for any interest rate calculation with respect to
a Base Rate Loan, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for an Interest Period equal to one month
(commencing on the date of determination of such interest rate) as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Lender, at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Lender to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Lender at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination. Each calculation by the Lender of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
(x) in no event shall LIBOR (including, without limitation, any Replacement Rate
with respect thereto) be less than 0% and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 5.8(c), in
the event that a Replacement Rate with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Replacement Rate.
“LIBOR Rate” means a rate per annum determined by the Lender pursuant to the
following formula: LIBOR Rate = LIBOR 1.00-Eurodollar Reserve Percentage “LIBOR
Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR Rate
as provided in Section 5.1(a).



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree023.jpg]
17 DMSLIBRARY01\31650438.v9 “Lien” means, with respect to any asset, any
mortgage, leasehold mortgage, lien, pledge, charge, security interest,
hypothecation or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease Obligation or other
title retention agreement relating to such asset. “Loan Documents” means,
collectively, this Agreement, the Revolving Credit Note, the Letter of Credit
Applications, the Guaranty Agreement, and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Lender in
connection with this Agreement. “Loans” means the collective reference to the
Revolving Credit Loans and “Loan” means any of such Loans. “London Banking Day”
means any day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market. “Material Adverse Effect”
means, with respect to the Borrower and its Subsidiaries, (a) a material adverse
effect on the operations, business, assets, properties, liabilities (actual or
contingent) or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its payment
obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies, taken as a whole, of the Lender under any
Loan Document or (d) a material impairment of the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party. “Material Subsidiary” means each Subsidiary of the Borrower that
is not an Immaterial Subsidiary. “Medicaid” means, collectively, the healthcare
assistance program established by Title XIX of the Social Security Act (42
U.S.C. §§ 1396 et seq.) and any statutes succeeding thereto, and all laws, rules
and regulations having the force of law and pertaining to such program,
including all state statutes and plans for medical assistance enacted in
connection with such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time. “Medicare” means,
collectively, the health insurance program for the aged and disabled established
by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et seq.) and any
statutes succeeding thereto, and all laws, rules and regulations having the
force of law and pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time. “Minimum
Collateral Amount” means, at any time, (a) with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 10.2(b), an amount equal to 105% of the Outstanding Amount
of all L/C Obligations and (b) otherwise, an amount determined by the Lender at
the time the Lender is entitled to Cash Collateral hereunder in its sole
discretion. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer Plan”
means a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA to which
any Credit Party or any ERISA Affiliate is making, or is accruing an obligation
to make, or has accrued an obligation to make, contributions within the
preceding seven (7) years.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree024.jpg]
18 DMSLIBRARY01\31650438.v9 “Non-Guarantor Subsidiary” means any Subsidiary of
the Borrower that is not a Subsidiary Guarantor. “Notice of Account Designation”
has the meaning assigned thereto in Section 2.3(b). “Notice of Borrowing” has
the meaning assigned thereto in Section 2.3(a). “Notice of
Conversion/Continuation” has the meaning assigned thereto in Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lender, in
each case under any Loan Document, with respect to any Loan or Letter of Credit
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, (d) all obligations under any Hedge Agreement between any
Credit Party or any Subsidiary and the Lender or Affiliate of the Lender that is
permitted to be incurred pursuant to Section 9.1(b) and (e) all obligations
under any Cash Management Agreement between any Credit Party or any Subsidiary
and the Lender or Affiliate of the Lender. The term “Obligations” shall not
include any Excluded Swap Obligation. “OFAC” means the U.S. Department of the
Treasury’s Office of Foreign Assets Control. “Officer’s Compliance Certificate”
means a certificate of the chief financial officer or the treasurer of the
Borrower substantially in the form attached as Exhibit F. “Operating Lease”
means, as to any Person as determined in accordance with GAAP, any lease of
Property (whether real, personal or mixed) by such Person as lessee which is not
a capital lease. “Other Connection Taxes” means, Taxes imposed as a result of a
present or former connection between the Lender and the jurisdiction imposing
such Tax (other than connections arising from the Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court, documentary, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment. “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor agency.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree025.jpg]
19 DMSLIBRARY01\31650438.v9 “Pension Plan” means any Employee Benefit Plan,
other than a Multiemployer Plan, which is subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which (a) is maintained, funded or
administered for the employees of any Credit Party or any ERISA Affiliate or (b)
has at any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliates. “Permits” means, with respect to any Person, any permit,
approval, clearance, authorization, license, registration, certificate,
concession, grant, franchise, variance or permission from, and any other
contractual obligations with, any Governmental Authority, in each case whether
or not having the force of law and applicable to or binding upon such Person or
any of its property or Products or to which such Person or any of its property
or Products is subject, including without limitation all Registrations.
“Permitted Acquisition” means any Acquisition that meets all of the following
requirements: (a) no less than ten (10) Business Days prior to the proposed
closing date of such Acquisition (or such shorter period as may be agreed to by
the Lender), the Borrower shall have delivered written notice of such
Acquisition to the Lender, which notice shall include the proposed closing date
of such Acquisition; provided that no such notice shall be required for any
Acquisition of a distributor so long as the Permitted Acquisition Consideration
for any such Acquisition does not exceed $15,000,000; (b) the board of directors
or other similar governing body of the Person to be acquired shall have approved
such Acquisition (and, if requested, the Lender shall have received evidence, in
form and substance reasonably satisfactory to the Lender, of such approval); (c)
the Person or business to be acquired shall be in a line of business permitted
pursuant to Section 9.11 or, in the case of an Acquisition of assets, the assets
acquired are useful in the business of the Borrower and its Subsidiaries as
conducted immediately prior to such Acquisition; (d) if such Acquisition is a
merger or consolidation in which the Borrower or a Subsidiary Guarantor is a
constituent party, (i) the Borrower shall be the surviving Person in any such
merger or consolidation if the Borrower is a constituent party or a Subsidiary
Guarantor (or a Person who shall become a Subsidiary Guarantor within the
applicable time period specified in Section 8.14) shall be the surviving Person
in any such merger or consolidation if a Subsidiary Guarantor is a constituent
party and (ii) no Change in Control shall have been effected thereby; (e) if the
Permitted Acquisition Consideration for any such Acquisition (or series of
related Acquisitions) exceeds $100,000,000 in the aggregate, no later than five
(5) Business Days prior to the proposed closing date of such Acquisition (or
such shorter period as may be agreed to by the Lender), the Borrower shall have
delivered to the Lender an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Lender, that the Borrower is in compliance on a Pro Forma Basis (as of the last
day of such fiscal quarter) with each covenant contained in Section 9.15; and
(f) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such Acquisition. “Permitted
Acquisition Consideration” means the aggregate amount of the purchase price,
including, but not limited to, any assumed debt, earn-outs and Holdbacks (valued
at the maximum amount payable thereunder), deferred payments, or Equity
Interests of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree026.jpg]
20 DMSLIBRARY01\31650438.v9 Acquisition Documents executed by the Borrower or
any of its Subsidiaries in order to consummate the applicable Permitted
Acquisition. “Permitted Call Spread Agreement” means (a) an agreement
(including, but not limited to, any convertible bond hedge or capped call
transaction) pursuant to which, among other things, the Borrower acquires an
option requiring the counterparty thereto to deliver to the Borrower shares of
common stock of the Borrower, cash in lieu of delivering shares of common stock
or cash representing the termination value of such option or a combination
thereof from time to time upon settlement, exercise or early termination of such
option (each a “Bond Hedge Transaction”) and (b) an agreement pursuant to which,
among other things, the Borrower issues to the counterparty thereto warrants to
acquire shares of common stock of the Borrower, cash in lieu of delivering
shares of common stock or cash representing the termination value of such
warrants or a combination thereof from time to time upon settlement, exercise or
early termination of such warrants, in each case entered into by the Borrower in
connection with the issuance of any Convertible Debt Securities (including,
without limitation, the exercise of any over- allotment or underwriter’s option)
(each a “Warrant Transaction”); provided that the purchase price for such Bond
Hedge Transaction, less the proceeds received by the Borrower from the sale of
any related Warrant Transaction, does not exceed the net proceeds received by
the Borrower from the issuance of the related Convertible Debt Securities.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2. “Person”
means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Lender as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks. “Pro Forma Basis” means, for purposes of calculating the
Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and: (a) all income
statement items (whether positive or negative) attributable to the Property or
Person disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Lender and based upon
reasonable assumptions and calculations which are expected to have a continuous
impact); and (b) in the event that any Credit Party or any Subsidiary thereof
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement, discharge, defeasance or extinguishment) any
Indebtedness included in the calculations of any financial ratio or test (in
each case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes), (i)
during the applicable measurement period or (ii) subsequent to the end of the
applicable measurement period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree027.jpg]
21 DMSLIBRARY01\31650438.v9 required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.
“Products” means any item or any service that is designed, created, tested,
manufactured, distributed, or otherwise offered by or on behalf of the Credit
Parties or any of their Subsidiaries. “Property” means any right or interest in
or to property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, including, without limitation, Equity Interests.
“Public Health Laws” means all Applicable Laws relating to the procurement,
development, clinical and non-clinical evaluation, approval or clearance,
manufacture, production, analysis, distribution, dispensing, importation,
exportation, handling, quality, sale, advertising or promotion of any medical
device or combination product (including, without limitation, any component of
the foregoing products) subject to regulation under the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. § 301 et seq.), its implementing regulations, and
similar state laws, pharmacy laws, or consumer product safety laws. “Qualified
Equity Interests” means any Equity Interests that are not Disqualified Equity
Interests. “Registrations” means all applicable Permits and exemptions issued or
allowed by any Governmental Authority (including but not limited to device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, and wholesale distributor
permits) held by, or applied by contract to, any Credit Party or any of its
Subsidiaries, that are required for the research, development, manufacture,
distribution, marketing, storage, transportation, use and sale of the Products
of any Credit Party or any of its Subsidiaries. “Regulated Information” means
information regulated under HIPAA or Other Privacy Laws. “Regulatory Matters”
means, collectively, activities and Products that are subject to Public Health
Laws. “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by the Lender. “Reinstated Letter of Credit” has the meaning
assigned thereto in Section 3.11(e). “Related Parties” means, with respect to
any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates. “Replacement
Rate” has the meaning assigned thereto in Section 5.8(c). “Responsible Officer”
means, as to any Person, the chief executive officer, president, chief financial
officer, controller, treasurer or assistant treasurer of such Person or any
other officer of such Person designated in writing by the Borrower and
reasonably acceptable to the Lender; provided that, to the extent requested
thereby, the Lender shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree028.jpg]
22 DMSLIBRARY01\31650438.v9 conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person. “Restricted Payment” means any
dividend on, or the making of any payment or other distribution on account of,
or the purchase, redemption, retirement or other acquisition (directly or
indirectly) of, or the setting apart assets for a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of, any class
of Equity Interests of any Credit Party or any Subsidiary thereof, or the making
of any distribution of cash, property or assets to the holders of any Equity
Interests of any Credit Party or any Subsidiary thereof on account of such
Equity Interests. “Revolving Credit Commitment” means the obligation of the
Lender to make Revolving Credit Loans to the Borrower hereunder in an aggregate
principal amount at any time outstanding not to exceed $200,000,000. “Revolving
Credit Facility” means the revolving credit facility established pursuant to
Article II. “Revolving Credit Loan” means any revolving loan made to the
Borrower pursuant to Section 2.1, and all such revolving loans collectively as
the context requires. “Revolving Credit Maturity Date” means the earliest to
occur of (a) February 27, 2021 (as such date may be extended by the Lender
pursuant to Section 2.7 hereof), (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5, and (c) the
date of termination of the Revolving Credit Commitment pursuant to Section
10.2(a). “Revolving Credit Note” means the promissory note made by the Borrower
in favor of the Lender evidencing the Revolving Credit Loans made by the Lender,
substantially in the form attached as Exhibit A, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part. “Revolving Credit Outstandings” means the sum of (a) with respect to
Revolving Credit Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date. “S&P” means Standard
& Poor’s Financial Services LLC, a part of McGraw-Hill Financial and any
successor thereto. “Sanctions” means any and all applicable economic or
financial sanctions, sectoral sanctions, secondary sanctions, trade embargoes
and anti-terrorism laws, including but not limited to those imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority with jurisdiction over the Lender, the Borrower or any of
its Subsidiaries or Affiliates. “Sanctioned Country” means at any time, a
country or territory which is itself the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Sudan, Syria and
Crimea).



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree029.jpg]
23 DMSLIBRARY01\31650438.v9 “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
OFAC (including, without limitation, OFAC’s Specially Designated Nationals and
Blocked Persons List and OFAC’s Consolidated Non-SDN List), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Peron(s). “SEC” means the U.S.
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of its principal functions. “Securities Act” means the Securities Act of
1933 (15 U.S.C. § 77 et seq.). “Solvent” and “Solvency” mean, with respect to
any Person on any date of determination, that on such date (a) the fair value of
the property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. “Specified Disposition” means any Asset
Disposition having gross sales proceeds in excess of the Threshold Amount.
“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition. “Subsidiary” means as to any Person, any corporation,
partnership, limited liability company or other entity of which more than fifty
percent (50%) of the outstanding Equity Interests having ordinary voting power
to elect a majority of the board of directors (or equivalent governing body) or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned by (directly or indirectly) or the management
is otherwise controlled by (directly or indirectly) such Person (irrespective of
whether, at the time, Equity Interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified, references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower. “Subsidiary Guarantors” means,
collectively, all direct and indirect Subsidiaries of the Borrower (other than
any Immaterial Subsidiary, any Foreign Subsidiary and any Foreign Subsidiary
Holding Company) in existence on the Closing Date or which become a party to the
Guaranty Agreement pursuant to Section 8.14. “Swap Obligation” means, with
respect to any Credit Party, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree030.jpg]
24 DMSLIBRARY01\31650438.v9 “Synthetic Lease” means any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an Operating Lease in
accordance with GAAP. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, fines, additions to tax or penalties applicable thereto.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Credit Party in an aggregate amount in excess of
the Threshold Amount: (a) a “Reportable Event” described in Section 4043 of
ERISA for which the thirty (30) day notice requirement has not been waived by
the PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate. “Threshold Amount” means $35,000,000. “Transaction Costs” means all
transaction fees, charges and other amounts related to any Permitted
Acquisitions consummated after the Closing Date (including, without limitation,
any financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent paid within twelve (12) months of such Permitted Acquisition.
“TRICARE” means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Department of Defense, Health and
Human Services and Transportation, and all laws, rules and regulations having
the force of law and pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time. “UCC” means the
Uniform Commercial Code as in effect in the State of New York. “United States”
means the United States of America.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree031.jpg]
25 DMSLIBRARY01\31650438.v9 “Weighted Average Life to Maturity” means, when
applied to any Indebtedness at any date, the number of years obtained by
dividing: (a) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness, in each case of clauses (a)
and (b), without giving effect to the application of any prior prepayment to
such installment, sinking fund, serial maturity or other required payment of
principal. “Wells Fargo” means Wells Fargo Bank, National Association, a
national banking association. “Wholly-Owned” means, with respect to a
Subsidiary, that all of the Equity Interests of such Subsidiary are, directly or
indirectly, owned or controlled by the Borrower and/or one or more of its
Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by Applicable Law to be owned by a Person other than the
Borrower and/or one or more of its Wholly- Owned Subsidiaries). “Withholding
Agent” means the Borrower and the Lender. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. SECTION
1.2 Other Definitions and Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”. SECTION 1.3
Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
applied on a consistent basis, as in effect from time to time and in a manner
consistent with that used in preparing the audited financial statements required
by Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree032.jpg]
26 DMSLIBRARY01\31650438.v9 (including the computation of any financial
covenant) contained herein, (i) Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) whenever it is necessary under this
Agreement to determine whether any lease obligations constitute Capital Lease
Obligations or Operating Lease obligations, any lease that would be treated as
an Operating Lease under GAAP (FASB ASC 840) as of the Closing Date (whether
such lease is entered into before or after the Closing Date) shall be treated as
an Operating Lease for all purposes under the Loan Documents, notwithstanding
the implementation of any changes in GAAP after the Closing Date. (b) If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Lender shall so request, the Lender and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement, whenever it is necessary under this
Agreement to determine whether any lease obligations constitute Capital Lease
Obligations or Operating Lease obligations, any lease that would be treated as
an Operating Lease under GAAP (FASB ASC 840) as of the Closing Date (whether
such lease is entered into before or after the Closing Date) shall be treated as
an Operating Lease for all purposes under the Loan Documents, notwithstanding
the implementation of any changes in GAAP after the Closing Date. SECTION 1.4
UCC Terms. Terms defined in the UCC in effect on the Closing Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect. SECTION 1.5
Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, Health Care Laws,
HIPAA and Other Privacy Laws, the Government Reimbursement Program, the
Interstate Commerce Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law. SECTION
1.7 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree033.jpg]
27 DMSLIBRARY01\31650438.v9 SECTION 1.8 Letter of Credit Amounts. Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the Letter of Credit Application therefor (at the time specified
therefor in such applicable Letter of Credit or Letter of Credit Application),
as such amount may be reduced by (a) any permanent reduction of such Letter of
Credit or (b) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit. SECTION 1.9 Guarantees/Earn-Outs. Unless otherwise
specified, (a) the amount of any Guarantee shall be the lesser of the amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee and (b) the amount of any earn-out or
similar obligation or Holdback shall be the amount of such obligation as
reflected on the balance sheet of such Person in accordance with GAAP. SECTION
1.10 Covenant Compliance Generally. For purposes of determining compliance under
Sections 9.1, 9.2, 9.3, 9.5, 9.6 and 9.15, as of the date of the applicable
transaction or calculation, any amount in a currency other than Dollars will be
converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the most recent annual financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 6.1(d)(i) or Section
8.1(a). Notwithstanding the foregoing, for purposes of determining compliance
with Sections 9.1, 9.2, 9.3 and 9.15, with respect to any amount of Indebtedness
or Investment in a currency other than Dollars, no breach of any basket or
financial covenant contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections. SECTION 1.11 Rates.
The Lender does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “LIBOR”. ARTICLE II REVOLVING CREDIT
FACILITY SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Lender agrees to make Revolving Credit Loans in Dollars to the
Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date as requested by the Borrower in accordance with
the terms of Section 2.3; provided, that the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment. Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Revolving Credit Maturity Date. SECTION 2.2 [Reserved].
SECTION 2.3 Procedure for Advances of Revolving Credit Loans. (a) Requests for
Borrowing. The Borrower shall give the Lender irrevocable prior written notice
substantially in the form of Exhibit B (a “Notice of Borrowing”) not later than
12:00 p.m. (i) on



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree034.jpg]
28 DMSLIBRARY01\31650438.v9 the same Business Day as each Base Rate Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (y) with respect to LIBOR Rate
Loans in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (C) whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (D) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve months in duration,
such notice must be received by the Lender not later than 12:00 p.m. four (4)
Business Days prior to the requested date of such borrowing. If the Borrower
fails to specify a type of Loan in a Notice of Borrowing, then the applicable
Loans shall be made as Base Rate Loans. If the Borrower requests a borrowing of
LIBOR Rate Loans in any such Notice of Borrowing, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. A Notice of Borrowing received after 12:00 p.m. shall be deemed received
on the next Business Day. (b) Disbursement of Revolving Credit Loans. The
Borrower hereby irrevocably authorizes the Lender to disburse the proceeds of
each borrowing requested pursuant to this Section in immediately available funds
by crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Lender or as may be otherwise agreed upon by the Borrower and the Lender from
time to time. SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans.
(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date together with all accrued but unpaid interest
thereon. (b) Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Lender, by payment to the Lender,
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Revolving Credit Loans and
second, with respect to any Letters of Credit then outstanding, a payment of
Cash Collateral into a Cash Collateral account opened by the Lender, in an
amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)). (c) Optional Prepayments. The Borrower may at any time
and from time to time prepay Revolving Credit Loans, in whole or in part,
without premium or penalty, with irrevocable prior written notice to the Lender
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 12:00 p.m. (i) on the same Business Day as each Base Rate Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. If any such notice is given,
the amount specified in such notice shall be due and payable on the date set
forth in such notice. Partial prepayments shall be in an aggregate amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans. A Notice of Prepayment received after 12:00
p.m. shall be deemed received on the next Business Day. Each such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof. Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Revolving Credit Facility with the
proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree035.jpg]
29 DMSLIBRARY01\31650438.v9 expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such other
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met (provided that the failure of such contingency shall
not relieve the Borrower from its obligations in respect thereof under Section
5.9). (d) [Reserved]. (e) Limitation on Prepayment of LIBOR Rate Loans. The
Borrower may not prepay any LIBOR Rate Loan on any day other than on the last
day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 5.9 hereof
(which such amount the Lender has specified to the Borrower). SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment. (a) Voluntary Reduction.
The Borrower shall have the right at any time and from time to time, upon at
least three (3) Business Days prior irrevocable written notice to the Lender, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof. All Commitment Fees accrued
until the effective date of any termination of the Revolving Credit Commitment
shall be paid on the effective date of such termination. Notwithstanding the
foregoing, any notice to reduce the Revolving Credit Commitment delivered in
connection with any refinancing of all of the Revolving Credit Facility with the
proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such identifiable event or condition and may be
revoked by the Borrower in the event such contingency is not met (provided that
the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9). (b) [Reserved]. (c)
[Reserved]. (d) Corresponding Payment. Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Lender in an amount equal to such excess. Such Cash Collateral shall be
applied in accordance with Section 10.2(b). Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans (and furnishing of Cash Collateral satisfactory to the
Lender for all L/C Obligations) and shall result in the termination of the
Revolving Credit Commitment and the Revolving Credit Facility. If the reduction
of the Revolving Credit Commitment requires the repayment of any LIBOR Rate
Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof (which such amount the Lender has specified to
the Borrower). SECTION 2.6 Termination of Revolving Credit Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date. SECTION 2.7 Extension of Revolving Credit
Maturity Date.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree036.jpg]
30 DMSLIBRARY01\31650438.v9 (a) Requests for Extension. The Borrower may, by
notice to the Lender not later than ninety (90) days (or such shorter period as
Lender may agree in its sole discretion) prior to the first, second and/or third
anniversary of the Closing Date (each, an “Extension Date”), request that the
Lender extend the Revolving Credit Maturity Date for an additional year from the
Revolving Credit Maturity Date then in effect hereunder (the “Existing Maturity
Date”); provided that no more than two (2) extensions under this Section 2.7 may
be permitted. (b) Election to Extend. Within fifteen (15) Business Days’
following the date notice is given by the Borrower to the Lender pursuant to
clause (a) above, the Lender shall notify the Borrower whether or not the Lender
agrees to such extension. (c) Effect of Extension. To the extent the Lender has
elected to extend the Existing Maturity Date, the Revolving Credit Maturity Date
shall be extended to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day). (d) Conditions to
Effectiveness of Extensions. Notwithstanding the foregoing, the extension of the
Revolving Credit Maturity Date pursuant to this Section 2.7 shall not be
effective with respect to the Lender unless (i) no Default or Event of Default
exists on the Extension Date and after giving effect to such extension and (ii)
all representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of the Extension Date (except to the extent any such representation or warranty
specifically refers to an earlier date, in which case, such representation and
warranty shall be true and correct in all material respects as of such earlier
date (except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects as of such
earlier date). ARTICLE III LETTER OF CREDIT FACILITY SECTION 3.1 Letter of
Credit Facility. (a) Availability. Subject to the terms and conditions hereof,
the Lender agrees to issue standby Letters of Credit in an aggregate amount not
to exceed its L/C Commitment for the account of the Borrower or, subject to
Section 3.10, any Subsidiary thereof, Letters of Credit may be issued on any
Business Day from the Closing Date to, but not including the thirtieth (30th)
Business Day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time by the Lender; provided, that the Lender shall not
issue any Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. (b) Terms of Letters
of Credit. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (or such lesser amount as agreed to by the Lender),
(ii) expire on a date no more than twelve (12) months after the date of issuance
or last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods (but not to a date later than the date set forth
below) pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the Lender), which date shall be no later than the
fifth (5th) Business Day prior to the Revolving Credit Maturity Date; provided
that any Letter of Credit may expire after such date (each such Letter of
Credit,



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree037.jpg]
31 DMSLIBRARY01\31650438.v9 an “Extended Letter of Credit”) with the consent of
the Lender and subject to the requirements of Section 3.11, and (iii) be subject
to ISP98 as set forth in the Letter of Credit Application or as determined by
the Lender and, to the extent not inconsistent therewith, the laws of the State
of New York. The Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Lender from issuing such Letter of Credit, or any Applicable Law applicable to
the Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Lender shall
prohibit, or request that the Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Lender with respect to letters of credit generally or such Letter of Credit in
particular any restriction or reserve or capital requirement (for which the
Lender is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Lender as of the Closing Date and that the Lender in good faith deems
material to it, (B) the conditions set forth in Section 6.2 are not satisfied,
(C) the issuance of such Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally or (D) the beneficiary of
such Letter of Credit is a Sanctioned Person. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. SECTION 3.2 Procedure for Issuance of Letters of
Credit. The Borrower may from time to time request that the Lender issue a
Letter of Credit by delivering to the Lender at its applicable office a Letter
of Credit Application therefor, completed to the reasonable satisfaction of the
Lender, and such other certificates, documents and other papers and information
as the Lender may reasonably request. Upon receipt of any Letter of Credit
Application, the Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall the Lender be required to issue any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Letter of Credit Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
by the Lender and the Borrower. The Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit. SECTION 3.3 Commissions and Other
Charges. (a) Letter of Credit Commissions. The Borrower shall pay to the Lender
a letter of credit commission with respect to each Letter of Credit in the
amount equal to the daily amount available to be drawn under such standby
Letters of Credit times the Applicable Margin with respect to Revolving Credit
Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Lender. (b) Other Fees, Costs, Charges and Expenses.
In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Lender for such normal and customary fees, costs, charges and
expenses as are incurred or charged by the Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit issued by it.
SECTION 3.4 [Reserved]. SECTION 3.5 Reimbursement Obligation of the Borrower. In
the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree038.jpg]
32 DMSLIBRARY01\31650438.v9 Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, the Lender on each date on which
the Lender notifies the Borrower of the date and amount of a draft paid by it
under any Letter of Credit for the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(b) incurred by the Lender in connection with
such payment. Unless the Borrower shall immediately notify the Lender that the
Borrower intends to reimburse the Lender for such drawing from other sources or
funds, the Borrower shall be deemed to have timely given a Notice of Borrowing
to the Lender requesting that the Lender make a Revolving Credit Loan as a Base
Rate Loan on the applicable repayment date in the amount of (i) such draft so
paid and (ii) any amounts referred to in Section 3.3(b) incurred by the Lender
in connection with such payment, and the Lender shall make a Revolving Credit
Loan as a Base Rate Loan in such amount, the proceeds of which shall be applied
to reimburse the Lender for the amount of the related drawing and such fees and
expenses. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse the Lender as provided
above, or if the amount of such drawing is not fully refunded through a Base
Rate Loan as provided above, the unreimbursed amount of such drawing shall bear
interest at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full. SECTION
3.6 Obligations Absolute. The Borrower’s obligations under this Article III
(including, without limitation, the Reimbursement Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which the Borrower may have or have
had against the Lender or any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees that the Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by the Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the Lender under or in connection with any Letter of Credit issued by it or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrower and shall not result in any
liability of the Lender to the Borrower. The responsibility of the Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conform to the requirements under
such Letter of Credit. SECTION 3.7 Effect of Letter of Credit Application. To
the extent that any provision of any Letter of Credit Application related to any
Letter of Credit is inconsistent with the provisions of this Article III, the
provisions of this Article III shall apply. SECTION 3.8 [Reserved]. SECTION 3.9
[Reserved]. SECTION 3.10 Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse, or to cause the applicable Subsidiary
to



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree039.jpg]
33 DMSLIBRARY01\31650438.v9 reimburse, the Lender hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries inures
to the benefit of the Borrower and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries. SECTION 3.11 Cash
Collateral for Extended Letters of Credit. (a) Cash Collateralization. The
Borrower shall provide Cash Collateral to the Lender with respect to each
Extended Letter of Credit issued by the Lender (in an amount equal to 105% of
the maximum face amount of each Extended Letter of Credit, calculated in
accordance with Section 1.8) by a date that is no later than 30 days (or such
shorter period as Lender may agree to in its sole discretion) prior to the
Revolving Credit Maturity Date by depositing such amount in immediately
available funds, in Dollars, into a cash collateral account maintained at the
Lender and shall enter into a cash collateral agreement in form and substance
reasonably satisfactory to the Lender and such other documentation as the Lender
may reasonably request; provided that if the Borrower fails to provide Cash
Collateral with respect to any such Extended Letter of Credit by such time, such
event shall be treated as a drawing under such Extended Letter of Credit in an
amount equal to 105% of the maximum face amount of each such Letter of Credit,
calculated in accordance with Section 1.8, which shall be reimbursed (or
participations therein funded) in accordance with this Article III, with the
proceeds of Revolving Credit Loans (or funded participations) being utilized to
provide Cash Collateral for such Letter of Credit (provided that for purposes of
determining the usage of the Revolving Credit Commitment any such Extended
Letter of Credit that has been, or will concurrently be, Cash Collateralized
with proceeds of a Revolving Credit Loan, the portion of such Extended Letter of
Credit that has been (or will concurrently be) so Cash Collateralized will not
be deemed to be utilization of the Revolving Credit Commitment). After any such
Extended Letter of Credit shall have expired or been fully drawn upon, and any
Reimbursement Obligation in respect of such Extended Letter of Credit has been
satisfied, the balance, if any, of the Cash Collateral for such Extended Letter
of Credit shall be returned promptly to the Borrower. (b) Grant of Security
Interest. The Borrower hereby grants to the Lender, and agrees to maintain, a
first priority security interest in, all Cash Collateral required to be provided
by this Section 3.11 as security for the Lender’s obligation to fund draws under
such Extended Letters of Credit, to be applied pursuant to subsection (c) below.
If at any time the Lender determines that the Cash Collateral is subject to any
right or claim of any Person other than the Lender as herein provided, or that
the total amount of such Cash Collateral is less than the amount required
pursuant to subsection (a) above, the Borrower will, promptly upon demand by the
Lender, pay or provide to the Lender additional Cash Collateral in an amount
sufficient to eliminate such deficiency. (c) Application. Notwithstanding
anything to the contrary contained in any Loan Document, Cash Collateral
provided under this Section 3.11 in respect of Extended Letters of Credit shall
be applied to reimburse the Lender for all drawings made under such Extended
Letters of Credit and any and all fees, expenses and charges incurred in
connection therewith, prior to any other application of such property as may
otherwise be provided for herein. (d) Cash Collateralized Letters of Credit.
Subject to clause (e) below, if the Borrower has fully Cash Collateralized the
Lender with respect to any Extended Letter of Credit issued by the Lender in
accordance with subsections (a) through (c) above and the Borrower and the
Lender have made arrangements between them with respect to the pricing and fees
associated therewith (each such Extended Letter of Credit, a “Cash
Collateralized Letter of Credit”), then for so long as such Cash Collateral
remains in place (i) such Cash Collateralized Letter of Credit shall cease to be
a “Letter of Credit” hereunder, (ii) such Cash Collateralized Letter of Credit
shall not constitute utilization of the Revolving Credit Commitment, (iii) the
Lender shall not have any further obligation to fund Revolving Credit Loans



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree040.jpg]
34 DMSLIBRARY01\31650438.v9 to reimburse any drawing under any such Cash
Collateralized Letter of Credit, (iv) no Letter of Credit commissions under
Section 3.3(a) shall be due or payable to the Lender hereunder with respect to
such Cash Collateralized Letter of Credit, and (v) any fronting fee, issuance
fee or other fee with respect to such Cash Collateralized Letter of Credit shall
be as agreed separately between the Borrower and the Lender. (e) Reinstatement.
The Borrower and the Lender agree that if any payment or deposit made by the
Borrower or any other Person applied to the Cash Collateral required under this
Section 3.11 is at any time avoided, annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened avoidance claim, or the proceeds of any
such Cash Collateral are required to be refunded by the Lender to the Borrower
or its estate, trustee, receiver or any other Person, under any Applicable Law
or equitable cause, then, to the extent of such payment or repayment, (i) the
applicable Extended Letter of Credit shall automatically be a “Letter of Credit”
hereunder in a face amount equal to such payment or repayment (each such Letter
of Credit, a “Reinstated Letter of Credit”), (ii) such Reinstated Letter of
Credit shall no longer be deemed to be Cash Collateralized hereunder and shall
constitute a utilization of the Revolving Credit Commitment, (iii) the Lender
shall be obligated to fund Revolving Credit Loans to reimburse any drawing under
such Reinstated Letter of Credit, (iv) Letter of Credit commissions under
Section 3.3(a) shall accrue and be due and payable to the Lender with respect to
such Reinstated Letter of Credit from the date of such reinstatement and (v) the
Borrower’s and the Lender’s liability hereunder (and any Guaranty guaranteeing
such liability) shall be and remain in full force and effect, as fully as if
such payment or deposit had never been made, and, if prior thereto, this
Agreement shall have been canceled, terminated, paid in full or otherwise
extinguished (and if any Guaranty guaranteeing the Borrower’s or the Lender’s)
liability hereunder shall have been released or terminated by virtue of such
cancellation, termination, payment or extinguishment), the provisions of this
Article III and all other rights and duties of the Lender and the Credit Parties
with respect to such Reinstated Letter of Credit (and any Guaranty guaranteeing
such liability) shall be reinstated in full force and effect, and such prior
cancellation, termination, payment or extinguishment shall not diminish,
release, discharge, impair or otherwise affect the obligations of such Persons
in respect of such Reinstated Letter of Credit (and any Guaranty guaranteeing
such obligation). (f) Survival. With respect to any Extended Letter of Credit,
each party’s obligations under this Article III and all other rights and duties
of the Lender and the Credit Parties with respect to such Extended Letter of
Credit shall survive the termination of the Commitments and the repayment,
satisfaction or discharge of the Obligations. ARTICLE IV [RESERVED] ARTICLE V
GENERAL LOAN PROVISIONS SECTION 5.1 Interest. (a) Interest Rate Options. Subject
to the provisions of this Section, at the election of the Borrower, Revolving
Credit Loans shall bear interest at (A) the Base Rate plus the Applicable Margin
or (B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days (or four (4) Business Days
with respect to a LIBOR Rate based on a twelve month Interest Period) after the
Closing Date unless the Borrower has delivered to the



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree041.jpg]
35 DMSLIBRARY01\31650438.v9 Lender a letter in form and substance reasonably
satisfactory to the Lender indemnifying the Lender in the manner set forth in
Section 5.9 of this Agreement). The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2. (b) Default Rate. Subject to Section 10.3, (i)
immediately upon the occurrence and during the continuance of an Event of
Default under Section 10.1(a), (b), (i) or (j), or (ii) at the election of the
Lender, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the Lender.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law. (c) Interest Payment and Computation. Interest on each
Base Rate Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing March 31, 2018; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate or the federal funds rate shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year). (d)
Maximum Rate. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lender has charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lender shall at
its option (i) promptly refund to the Borrower any interest received by the
Lender in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that the Lender not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law. SECTION 5.2 Notice
and Manner of Conversion or Continuation of Loans. The Borrower shall have the
option to (a) provided that no Default or Event of Default has occurred and is
then continuing, convert at any time following the third Business Day after the
Closing Date all or any portion of any outstanding Base Rate Loans in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans or (ii) provided that no
Default or Event of Default has occurred and is then continuing,



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree042.jpg]
36 DMSLIBRARY01\31650438.v9 continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Lender irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
12:00 p.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan;
provided that if the Borrower wishes to request LIBOR Rate Loans having an
Interest Period of twelve months in duration, such notice must be received by
the Lender not later than 12:00 p.m. four (4) Business Days prior to the
requested date of such conversion or continuation. If the Borrower fails to give
a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
SECTION 5.3 Fees. Commencing on the Closing Date, the Borrower shall pay to the
Lender, for its own account, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Lender. The Commitment
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement, commencing March 31, 2018 and ending
on the date upon which all Obligations (other than contingent indemnification
obligations, Tax gross up, expense reimbursement or yield protection obligations
and obligations under any Hedge Agreement or any Cash Management Agreement, in
each case not then due) arising under the Revolving Credit Facility shall have
been paid and satisfied in full, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Revolving Credit Commitment has
been terminated. SECTION 5.4 Manner of Payment. Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lender
under this Agreement shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Lender in Dollars, in
immediately available funds and shall be made without any setoff, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. SECTION 5.5 Evidence of Indebtedness. The
Extensions of Credit made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Extensions of Credit made by the Lender to
the Borrower and its Subsidiaries and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the request of the Lender, the
Borrower shall execute and deliver to the Lender a Revolving Credit Note, which
shall evidence the Lender’s Revolving Credit Loans in



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree043.jpg]
37 DMSLIBRARY01\31650438.v9 addition to such accounts or records. The Lender may
attach schedules to its Revolving Credit Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto. SECTION 5.6
[Reserved]. SECTION 5.7 [Reserved]. SECTION 5.8 Changed
Circumstances.Circumstances Affecting LIBOR Rate Availability. Unless and until
a Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Lender shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Lender shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for the ascertaining the LIBOR Rate for such Interest Period with
respect to a proposed LIBOR Rate Loan or (iii) the Lender shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to the Lender of
making or maintaining such Loans during such Interest Period, then the Lender
shall promptly give notice thereof to the Borrower. Thereafter, until the Lender
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lender to make LIBOR Rate Loans and the right of the Borrower to convert any
Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and the
Borrower shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 5.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period. (a) Laws Affecting LIBOR Rate
Availability. If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by the Lender (or
any of its Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for the Lender (or any of its
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, the Lender shall promptly give notice thereof to the Borrower.
Thereafter, until the Lender notifies the Borrower that such circumstances no
longer exist, (i) the obligations of the Lender to make LIBOR Rate Loans, and
the right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans and (ii) if the Lender may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period. (b) Alternative Rate of
Interest. Notwithstanding anything to the contrary in Section 5.8(a) above, if
the Lender has made the determination (such determination to be conclusive
absent manifest error) that (i) the circumstances described in Section 5.8(a)(i)
or (a)(ii) have arisen and that such circumstances are unlikely to be temporary,
(ii) the LIBOR Rate is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of the LIBOR Rate or any
Governmental Authority having, or purporting to have, jurisdiction over the
Lender has made a public statement identifying a specific date after which the
LIBOR Rate shall no longer be used for determining interest rates for loans in
the U.S. loan market in the applicable currency, then the Lender may, to the
extent practicable



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree044.jpg]
38 DMSLIBRARY01\31650438.v9 (in consultation with the Borrower and as determined
by the Lender to be consistent with market practice generally), establish a
replacement interest rate (the “Replacement Rate”), in which case, the
Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Lender notifies
the Borrower that the Replacement Rate does not adequately and fairly reflect
the cost to the Lender of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Lender and the Borrower, as may be necessary or appropriate,
in the reasonable judgment of the Lender in consultation with the Borrower, to
effect the provisions of this Section 5.8(c). To the extent the Replacement Rate
is approved by the Lender in connection with this clause (c), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the Lender, such Replacement Rate shall be applied as otherwise
reasonably determined by the Lender. SECTION 5.9 Indemnity. The Borrower hereby
indemnifies the Lender against any loss or expense (including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain a LIBOR Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained) which may arise or be attributable to the
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow or
continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the Lender’s sole discretion, based upon the
assumption that the Lender funded the applicable LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
the Lender deems appropriate and practical. The Lender shall deliver a
certificate setting forth in reasonable detail the basis for determining such
amount or amounts necessary to compensate the Lender to the Borrower which
certificate shall be conclusively presumed to be correct save for manifest
error. SECTION 5.10 Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, the Lender (except any reserve requirement
reflected in the LIBOR Rate); (ii) subject the Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on the Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans made by
the Lender or any Letter of Credit;



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree045.jpg]
39 DMSLIBRARY01\31650438.v9 and the result of any of the foregoing shall be to
increase the cost to the Lender of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to the Lender of issuing or maintaining any Letter of
Credit (or of maintaining its obligation to issue any Letter of Credit), or to
reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of the Lender, the Borrower shall promptly pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If the Lender
determines that any Change in Law affecting the Lender or any Lending Office of
the Lender or the Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of the Lender or the Loans or the Letters of Credit made or issued by
the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon written request of the Lender, the Borrower shall promptly pay to the
Lender such additional amount or amounts as will compensate the Lender or the
Lender’s holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of the Lender setting forth in reasonable detail
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof. (d) Delay in Requests. Failure or
delay on the part of the Lender to demand compensation pursuant to this Section
shall not constitute a waiver of the Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate the Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than one hundred eighty (180) days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of the Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 5.11 Taxes. (a) Defined Terms. For purposes of this Section 5.11, the
term “Applicable Law” includes FATCA. (b) Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree046.jpg]
40 DMSLIBRARY01\31650438.v9 withholdings applicable to additional sums payable
under this Section), the Lender receives an amount equal to the sum it would
have received had no such deduction or withholding been made. (c) Payment of
Other Taxes by the Credit Parties. The Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.
(d) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Lender, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error. (e) Status of Lenders. Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower in writing of its legal inability
to do so. (f) Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
5.11, such Credit Party shall deliver to the Lender the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender. (g) [Reserved]. (h) Treatment of Certain
Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.11 (including by the payment of
additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree047.jpg]
41 DMSLIBRARY01\31650438.v9 otherwise imposed and the indemnification payments
or additional amounts with respect to such Tax had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (i)
Survival. Each party’s obligations under this Section 5.11 shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document. ARTICLE VI CONDITIONS OF CLOSING AND
BORROWING SECTION 6.1 Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lender to close this Agreement and to make the initial
Loans or issue the initial Letter of Credit, if any, is subject to the
satisfaction of each of the following conditions: (a) Executed Loan Documents.
This Agreement, a Revolving Credit Note in favor of the Lender, the Guaranty
Agreement, together with any other applicable Loan Documents specified by the
Lender to the Borrower to be delivered on the Closing Date, shall have been duly
authorized, executed and delivered to the Lender by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder. (b) Closing Certificates; Etc. The Lender shall have
received each of the following in form and substance reasonably satisfactory to
the Lender: (i) Officer’s Certificate. A certificate from a Responsible Officer
of the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are true
and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects) as of the Closing Date (except to the extent any
such representation or warranty specifically refers to an earlier date, in which
case, such representation and warranty shall be true and correct in all material
respects as of such earlier date (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects as of such earlier date); (B) none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents delivered on the Closing Date; (C) after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents on
the Closing Date, no Default or Event of Default has occurred and is continuing;
and (D) since December 31, 2016, no event has occurred or condition arisen,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. (ii) Certificate of Secretary of
each Credit Party. A certificate of a Responsible Officer of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party as in effect on the Closing Date and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree048.jpg]
42 DMSLIBRARY01\31650438.v9 effect on the Closing Date, (C) resolutions duly
adopted by the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii). (iii) Certificates of Good Standing.
Certificates as of a recent date of the good standing of each Credit Party under
the laws of its jurisdiction of incorporation, organization or formation (or
equivalent), as applicable, and, in the case of the Borrower, the State of
California. (iv) Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Lender with respect to the Credit Parties, the Loan Documents
and such other matters as the Lender shall reasonably request (which such
opinions shall expressly permit reliance by permitted successors and assigns of
the Lender). (c) Consents; Defaults. (i) Governmental and Third Party Approvals.
The Credit Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Lender) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the Lender
could reasonably be expected to have such effect. (ii) No Injunction, Etc. No
action, proceeding or investigation shall have been instituted, threatened in
writing or proposed before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, in the Lender’s
sole discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby. (d) Financial Matters. (i)
Financial Statements. The Lender shall have received (A) the audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2016, and the related audited statements of income and retained earnings and
cash flows for the Fiscal Year then ended and (B) the unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of September 30, 2017, and
related unaudited interim statements of income and cash flows. (ii) Financial
Projections. The Lender shall have received projections prepared by management
of the Borrower in form and scope reasonably satisfactory to the Lender for the
Fiscal Year ending December 31, 2018. (iii) Financial Condition/Solvency
Certificate. The Borrower shall have delivered to the Lender a certificate, in
form and substance reasonably satisfactory to the Lender, and certified as
accurate by the chief financial officer of the Borrower, that (A) after giving
effect to the transactions contemplated by this Agreement and the other Loan
Documents on the Closing Date,



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree049.jpg]
43 DMSLIBRARY01\31650438.v9 the Credit Parties, taken as a whole, are Solvent,
and (B) the financial projections previously delivered to the Lender represent
the good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries (it being
understood that such projections are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may vary
from such projections and such variance may be material). (iv) Payment at
Closing. The Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Lender any accrued and unpaid fees or
commissions due hereunder, (B) to the extent an invoice therefor is provided to
the Borrower at least one Business Day in advance of the Closing Date, all fees,
charges and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender) and (C) to the extent
an invoice therefor is provided to the Borrower at least one Business Day in
advance of the Closing Date, to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents. (e)
Miscellaneous. (i) Notice of Account Designation. The Lender shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
(ii) Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 9.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released, and the Lender
shall have received pay-off letters in form and substance satisfactory to it
evidencing such repayment, termination and release. (iii) PATRIOT Act, etc. The
Borrower and each of the Subsidiary Guarantors shall have provided to the Lender
the documentation and other information requested by the Lender, to the extent
requested at least five (5) days prior to the Closing Date, in order to comply
with requirements of any Anti-Money Laundering Laws, including, without
limitation, the PATRIOT Act and any applicable “know your customer” rules and
regulations. (iv) Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to the
Lender. The Lender shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement. SECTION 6.2 Conditions to All
Extensions of Credit. The obligations of the Lender to make any Extensions of
Credit (including the initial Extension of Credit), convert or continue any Loan
or issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree050.jpg]
44 DMSLIBRARY01\31650438.v9 (a) Continuation of Representations and Warranties.
Other than in connection with any conversion or continuation of any Loan, the
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing, issuance
or extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date). (b) No Existing Default. No Default or Event
of Default shall have occurred and be continuing (i) on the borrowing date of
any Loan, or the continuation or conversion date with respect to any Loan that
is continued as, or converted to, a LIBOR Rate Loan, or after giving effect to
the Loans to be made or Loans to be continued as, or converted to, LIBOR Rate
Loans, on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date. (c) Notices. The Lender shall have received
a Notice of Borrowing, Letter of Credit Application, or Notice of
Conversion/Continuation, as applicable, from the Borrower in accordance with
Section 2.3(a), Section 3.2, or Section 5.2, as applicable. ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES To induce the Lender to
enter into this Agreement and to induce the Lender to make Extensions of Credit,
the Credit Parties hereby represent and warrant to the Lender both before and
after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that: SECTION 7.1 Organization; Power;
Qualification. Each Credit Party and each Subsidiary thereof (a) is duly
organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 7.1 to the Disclosure Letter. No Credit Party nor any Subsidiary
thereof is an EEA Financial Institution. SECTION 7.2 Ownership. Each (i)
Subsidiary of each Credit Party as of the Closing Date and (ii) each Material
Subsidiary of the Borrower as of the Closing Date is listed on Schedule 7.2 to
the Disclosure Letter. All outstanding shares of Equity Interests in the
Borrower’s Subsidiaries have been duly authorized and validly issued and, to the
extent applicable, are fully paid and nonassessable and not subject to any
preemptive or similar rights. SECTION 7.3 Authorization; Enforceability. Each
Credit Party has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree051.jpg]
45 DMSLIBRARY01\31650438.v9 performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms.
This Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies
(regardless of whether enforcement is sought in equity or at law). SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which each such Person is a party, in accordance with their respective terms,
the Extensions of Credit hereunder and the transactions contemplated hereby or
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (a) require any Governmental Approval or violate any Applicable Law
relating to any Credit Party where the failure to obtain such Governmental
Approval or such violation could reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Credit Party, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents that have been made
or obtained or for which the failure to obtain or make could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(ii) consents or filings with respect to the Cash Collateral to be made, or
otherwise delivered to Lender for filing and/or recordation. SECTION 7.5
Compliance with Law; Governmental Approvals. Each Credit Party and each
Subsidiary thereof (a) has all Governmental Approvals required by any Applicable
Law for it to conduct its business as currently conducted, each of which is in
full force and effect and is not the subject of any pending or, to its
knowledge, threatened in writing cancellation or termination, (b) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case of
clauses (a), (b) or (c) where the failure to have, be in full force and effect,
comply or file could not reasonably be expected to have a Material Adverse
Effect. SECTION 7.6 Tax Returns and Payments. Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all federal and other
tax returns required by Applicable Law to be filed by it, and has paid, or made
adequate provision for the payment of, all federal, state, and local income
taxes and all other material taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than, in each case, (i) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party or (ii) where the failure to file or pay such
taxes, assessments and governmental charges or levies could not reasonably be
expected to have a Material Adverse Effect). Such returns accurately reflect in
all material respects all liability for taxes of any Credit Party or any
Subsidiary



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree052.jpg]
46 DMSLIBRARY01\31650438.v9 thereof for the periods covered thereby. No
Governmental Authority has asserted in writing any Lien or other claim against
any Credit Party or any Subsidiary thereof with respect to material unpaid taxes
which has not been discharged or resolved (other than (a) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party and (b) Permitted Liens).
SECTION 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are material and reasonably necessary to conduct its business.
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights, and no Credit
Party nor any Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations, except in each case where such revocation, termination or
infringement could not reasonably be expected to have a Material Adverse Effect.
SECTION 7.8 Environmental Matters. (a) The real properties owned, leased or
operated by each Credit Party and each Subsidiary thereof now or in the past do
not contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which constitute or constituted a
violation of applicable Environmental Laws where such violation could reasonably
be expected to have a Material Adverse Effect; (b) To its knowledge, each Credit
Party and each Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
reasonably be expected to interfere with the continued operation of such
properties or impair the fair saleable value thereof, except where such failure
to be in compliance or such interference or impairment could not reasonably be
expected to have a Material Adverse Effect; (c) No Credit Party nor any
Subsidiary thereof has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters, Hazardous Materials, or compliance with Environmental
Laws that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, nor does any Credit Party or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened; (d) To its knowledge, Hazardous Materials have
not been transported or disposed of to or from the properties owned, leased or
operated by any Credit Party or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability of the Borrower or
any Subsidiary under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability of the
Borrower or any Subsidiary under, any applicable Environmental Laws in each case
that could reasonably be expected to have a Material Adverse Effect; (e) No
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of the Borrower, threatened in writing, under any Environmental
Law to which any Credit Party or any Subsidiary thereof is or will be named as a
potentially responsible party, nor are there any



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree053.jpg]
47 DMSLIBRARY01\31650438.v9 consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any applicable Environmental Law with respect to
any Credit Party, any Subsidiary thereof, with respect to any real property
owned, leased or operated by any Credit Party or any Subsidiary thereof or
operations conducted in connection therewith that in each case could reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect; and (f) There has been no release, or to its knowledge, threat of
release, of Hazardous Materials at or from real properties owned, leased or
operated by any Credit Party or any Subsidiary, now or, to the knowledge of the
Borrower, in the past, in violation of or in amounts or in a manner that could
give rise to liability of the Borrower or any Subsidiary under applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. SECTION 7.9 Employee Benefit
Matters. (a) As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.9 to the Disclosure
Letter; (b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired or except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination, opinion
and/or advisory letters, as applicable, but for which the remedial amendment
period for submitting a determination, opinion and/or advisory letter, as
applicable, has not yet expired. No liability has been incurred by any Credit
Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect; (c) As of the Closing Date, no Pension Plan
has been terminated, nor has any Pension Plan become subject to funding based
benefit restrictions under Section 436 of the Code, nor has any funding waiver
from the IRS been received or requested with respect to any Pension Plan, nor
has any Credit Party or any ERISA Affiliate failed to make any contributions or
to pay any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA or the terms of any Pension Plan on or prior to the due
dates of such contributions under Sections 412 or 430 of the Code or Section 302
of ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan; (d) Except
where the failure of any of the following representations to be correct could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (ii) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (iii) failed to make a required contribution or
payment to a Multiemployer Plan, or (iv) failed to make a required installment
or other required payment under Sections 412 or 430 of the Code;



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree054.jpg]
48 DMSLIBRARY01\31650438.v9 (e) No Termination Event has occurred or is
reasonably expected to occur; (f) Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the Borrower’s
knowledge, threatened concerning or involving (i) any employee benefit plan (as
defined in Section 3(3) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any
Multiemployer Plan. SECTION 7.10 Margin Stock. No Credit Party nor any
Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 9.2 or Section 9.5 or subject to any restriction
contained in any agreement or instrument between the Borrower and the Lender or
any Affiliate of the Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”. SECTION 7.11 Government Regulation. No Credit
Party nor any Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act) and no Credit Party nor any Subsidiary thereof is,
or after giving effect to any Extension of Credit will be, subject to regulation
under the Interstate Commerce Act, or any other Applicable Law which limits its
ability to incur or consummate the transactions contemplated hereby. SECTION
7.12 [Reserved]. SECTION 7.13 Employee Relations. As of the Closing Date, no
Credit Party nor any Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 7.13 to the Disclosure Letter. The
Borrower knows of no pending or threatened in writing strikes, work stoppage or
other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. SECTION 7.14 Burdensome Provisions.
No Subsidiary is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Equity Interests to
the Borrower or any Subsidiary or to transfer any of its assets or properties to
the Borrower or any other Subsidiary in each case other than existing under or
by reason of the Loan Documents or Applicable Law or as permitted by Section
9.10. SECTION 7.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(d)(i) fairly present in all
material respects on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
in accordance with GAAP (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP (other than customary
year-



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree055.jpg]
49 DMSLIBRARY01\31650438.v9 end adjustments for unaudited financial statements
and the absence of footnotes from unaudited financial statements). Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The projections delivered pursuant to Section 6.1(d)(ii)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are believed by the Borrower to be reasonable in light of then
existing conditions (it being recognized by the Lender that projections are not
to be viewed as facts and that the actual results during the period or periods
covered by such projections may vary from such projections and such variance may
be material). SECTION 7.16 No Material Adverse Change. Since December 31, 2016,
there has been no material adverse change in the properties, business,
operations, or financial condition of the Borrower and its Subsidiaries, taken
as a whole, and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. SECTION 7.17 Solvency. The Credit Parties, on a Consolidated
basis, are Solvent. SECTION 7.18 Title to Properties. Each Credit Party and each
Subsidiary thereof has such title to the real property owned by it and rights to
use real property leased by it as is necessary or desirable to the conduct of
its business and valid and legal title to all of its personal property and
assets, except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
SECTION 7.19 Litigation. There are no actions, suits or proceedings pending nor,
to its knowledge, threatened in writing against any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. SECTION 7.20
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. (a) None of (i)
the Borrower, any Subsidiary, or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, employees or
Affiliates, or (ii) to the knowledge of the Borrower or any Subsidiary, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Revolving Credit Facility, (A)
is a Sanctioned Person or currently the subject or target of any Sanctions, (B)
is controlled by or is acting on behalf of a Sanctioned Person, (C) has its
assets located in a Sanctioned Country, or (D) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons. (b) Each
of the Borrower and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower and its
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti- Money Laundering Laws and
applicable Sanctions. (c) Each of the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, each director, officer, employee, agent and Affiliate
of Borrower and each such Subsidiary, is in compliance with all Anti-Corruption
Laws, Anti-Money Laundering Laws in all material respects and applicable
Sanctions.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree056.jpg]
50 DMSLIBRARY01\31650438.v9 (d) No proceeds of any Extension of Credit have been
used, directly or indirectly, by the Borrower or any of its Subsidiaries or, to
the knowledge of the Borrower, any of its or their respective directors,
officers, employees and agents in violation of Section 8.16(b). SECTION 7.21
Absence of Defaults. No event has occurred or is continuing which constitutes a
Default or an Event of Default. SECTION 7.22 [Reserved]. SECTION 7.23
Disclosure. The Borrower and/or its Subsidiaries have disclosed to the Lender
all agreements, instruments and corporate or other restrictions to which any
Credit Party and any Subsidiary thereof are subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole and
together with the Borrower’s filings with the SEC, contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lender that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections). SECTION 7.24 Regulatory Matters (a)
Each Credit Party and its Subsidiaries has, and it and its Products are in
conformance with, all Registrations applicable to its respective business except
where the failure to have such Registrations or be in conformance would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No Credit Party nor any of its Subsidiaries has
received written notice that the FDA or any other Governmental Authority intends
to suspend or revoke such Registrations or changing the marketing classification
affecting the Products of the Credit Parties or any of their respective
Subsidiaries. To the knowledge of each Credit Party and its Subsidiaries, there
is no material false or misleading information or material omission in any
product application or other submission to the FDA or other Governmental
Authority administering Public Health Laws. To the knowledge of each Credit
Party and its Subsidiaries, no event has occurred or condition or state of facts
exists which would cause revocation or termination of any such Registration. To
the knowledge of each Credit Party and its Subsidiaries, no event has occurred
or condition or state of facts exists which would present potential product
liability related, in whole or in part, to Regulatory Matters. To the knowledge
of each Credit Party and its Subsidiaries, any third party that is a
manufacturer or contractor for the Credit Parties or any of their respective
Subsidiaries is in compliance in all material respects with all Registrations
required by the FDA or comparable Governmental Authority and all Public Health
Laws insofar as they reasonably pertain to the Products of the Credit Parties
and their respective Subsidiaries. (b) Except as set forth on Schedule 7.24 to
the Disclosure Letter: (i) each Credit Party and its Subsidiaries and, to their
knowledge, their respective contract manufacturers are, and have been for the
past five calendar years, in compliance in all material respects with, and each
Product in current commercial distribution has been designed, developed,
investigated, manufactured, prepared,



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree057.jpg]
51 DMSLIBRARY01\31650438.v9 assembled, packaged, tested, labeled, distributed,
marketed, installed, and serviced in compliance in all material respects with
the Public Health Laws or any other applicable Requirement of Law, including,
without limitation, those regarding clinical and non-clinical evaluation,
product approval or clearance, good manufacturing practices, labeling,
advertising and promotion, record-keeping, establishment registration and
listing, reporting of recalls and adverse event reporting; (ii) each Credit
Party and its Subsidiaries is in compliance in all material respects with the
record-keeping and reporting requirements required by the FDA or any other
Governmental Authority pertaining to the reporting of adverse events and recalls
involving the Products, including, as the case may be, Medical Device Reporting
set forth in 21 C.F.R. Part 803 and Reports of Corrections and Removals set
forth in 21 C.F.R. Part 806; (iii) all Products are and have been labeled,
promoted, and advertised in material compliance with their Registration and
labeling or within the scope of an exemption from obtaining such Registration;
(iv) all Products and accompanying labels have been marked with a Unique Device
Identifier as applicable under 21 C.F.R. Parts 801 and 830; and (v) each Credit
Party’s and its Subsidiaries’ establishments are registered with the FDA, as
applicable, and each Product is listed with the FDA under the applicable FDA
registration and listing regulations for medical devices set forth in 21 C.F.R.
Part 807. (c) No Credit Party nor its Subsidiaries is subject to any obligation
arising under any regulatory action, proceeding, investigation or inspection by
or on behalf of a Governmental Authority, warning letter, notice of violation
letter, consent decree, or other enforcement action by a Governmental Authority
with respect to Regulatory Matters, and, to the knowledge of each Credit Party
and its Subsidiaries, no such obligation has been threatened, verbally or in
writing , in each case that would reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Credit Party and its Subsidiaries,
there is no act, omission or event that would reasonably be expected to give
rise to or lead to, any civil, criminal or administrative action, suit, demand,
claim, complaint, hearing, investigation, demand letter, warning letter or
enforcement proceeding against any Credit Party or its Subsidiaries, and, to
each Credit Party’s and its Subsidiary’s knowledge, no Credit Party nor its
Subsidiaries has any liability (whether actual or contingent) for failure to
comply with any Public Health Laws, in each case that would reasonably be
expected to have a Material Adverse Effect. There has not been any violation of
any Public Health Laws by any Credit Party or its Subsidiaries that could
reasonably be expected to require or lead to investigation, enforcement,
regulatory or administrative action by the FDA or any comparable Governmental
Authority, in each case that would reasonably be expected, in the aggregate, to
have a Material Adverse Effect. To the knowledge of each Credit Party and each
of their respective Subsidiaries, there are no civil or criminal proceedings
relating to any Credit Party or its Subsidiaries or any officer, director or
employee of any Credit Party or Subsidiary of any Credit Party that involve a
matter within or related to the FDA’s or any comparable Governmental Authority’s
jurisdiction. (d) No Credit Party nor its Subsidiaries is currently undergoing
any inspection by FDA or any other Governmental Authority investigation that
could reasonably be expected to have a Material Adverse Effect. (e) No Credit
Party nor any Subsidiary of any Credit Party has received any written or verbal
notice from any Governmental Authority alleging material noncompliance with any
Requirement of Law. No Product has been seized, withdrawn, recalled, detained,
or subject to a suspension (other than in the ordinary course of business) of
research, manufacturing, distribution, or commercialization activity, and, to
the knowledge of Credit Party and each of its Subsidiaries, there are no facts
or circumstances reasonably likely to cause (i) the seizure, denial, withdrawal,
recall, detention, public health notification, safety alert or suspension of
manufacturing or other activity relating to any Product except as would not
reasonably be expected to have a Material Adverse Effect; or (ii) a termination,
seizure or suspension of manufacturing, researching, distributing or marketing
of any Product. No



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree058.jpg]
52 DMSLIBRARY01\31650438.v9 proceedings in the United States or any other
jurisdiction seeking the withdrawal, recall, revocation, suspension, import
detention, or seizure of any Product are pending or threatened in writing or
verbally against any Credit Party or any of its Subsidiaries. (f) No Credit
Party nor any Subsidiary of any Credit Party nor, to the knowledge of Credit
Party or any Subsidiary, any of their respective officers, directors, employees,
agents, or contractors (i) have been excluded or debarred from any federal
healthcare program (including without limitation Medicare or Medicaid) or any
other federal program or (ii) have received written notice from the FDA or any
other Governmental Authority with respect to debarment or disqualification of
any Person that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect. No Credit Party nor any Subsidiary of any Credit Party
nor, to the knowledge of Credit Party or any Subsidiary any of their respective
officers, directors, employees, agents or contractors have been convicted of any
crime or engaged in any conduct for which (x) debarment is mandated or permitted
by 21 U.S.C. § 335a or (y) such Person could be excluded from participating in
the federal health care programs under Section 1128 of the Social Security Act
or any similar law. No officer and to the knowledge of each Credit Party and its
Subsidiaries, no employee or agent of any Credit Party or its Subsidiaries, has
(A) made any untrue statement of material fact or fraudulent statement to the
FDA or any other Governmental Authority; (B) failed to disclose a material fact
required to be disclosed to the FDA or any other Governmental Authority; or (C)
committed an act, made a statement, or failed to make a statement that would
reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991). SECTION 7.25 Health Care Matters. (a)
Compliance with Health Care Laws; Health Care Permits. Each Credit Party and
each of their respective Subsidiaries is in compliance with all Health Care Laws
applicable to it and its assets, business or operations , except to the extent
that any noncompliance, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Each Credit Party and each of
their Subsidiaries holds in full force and effect all Health Care Permits
necessary for it to own, lease, sublease or operate its assets under applicable
Health Care Laws or to conduct its business and operations as presently
conducted except where the failure to hold such Health Care Permits would not
reasonably be expected to have a Material Adverse Effect. There exist no
restrictions, required plans of correction or other such remedial measures with
respect to (i) any Health Care Permit of any Credit Party or its Subsidiaries
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. No circumstance exists or event has occurred which
could reasonably be expected to result in the suspension, revocation,
termination, restriction, limitation, modification or non-renewal of any
material Health Care Permit held by any Credit Party or any of their
Subsidiaries. (b) Material Statements. No Credit Party nor any of their
Subsidiaries, nor to the knowledge of any Credit Party of any Subsidiary, any
officer, affiliate, employee or agent of any Credit Party or any Subsidiary of
any Credit Party, has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact that
must be disclosed to any Governmental Authority, or committed an act, made a
statement or failed to make a statement that, at the time such statement,
disclosure or failure to disclose occurred, would constitute a violation of any
Health Care Law that could reasonably be expected to have a Material Adverse
Effect. (c) Prohibited Transactions. No Credit Party or any of its Subsidiaries
nor, to the knowledge of the Credit Parties, any officer, affiliate or managing
employee of any Credit Party or any Subsidiary of a Credit Party has (i) offered
or paid or solicited or received any remuneration, in cash or in kind, or made
any financial arrangements, in material violation of any applicable Health Care
Law; (ii) given



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree059.jpg]
53 DMSLIBRARY01\31650438.v9 any gift or gratuitous payment of any kind, nature
or description (whether in money, property or services) in material violation of
any applicable Health Care Law; (iii) made any contribution, payment or gift of
funds or property to, or for the private use of, any governmental official,
employee or agent where either the contribution, payment or gift or the purpose
of such contribution, payment or gift was illegal in any material respect under
the applicable laws of any Governmental Authority having jurisdiction over such
payment, contribution or gift; (iv) established or maintained any unrecorded
fund or asset or made any misleading, false or artificial entries on any of its
books or records in material violation of applicable Health Care Laws; or (v)
made any payment to any person with the intention that any part of such payment
would be in violation of any applicable Health Care Law. No Person has filed or
has threatened in writing to file against any Credit Party or any of their
Subsidiaries an action under any federal or state whistleblower statute related
to alleged noncompliance with applicable Health Care Laws, including under the
False Claims Act of 1863 (31 U.S.C. § 3729 et seq.). (d) Exclusion. No Credit
Party nor any of their Subsidiaries, nor, to the knowledge of Credit Party or
its Subsidiaries, any owner, officer, director, partner, agent or managing
employee or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. § 420.201) in any Credit Party or any Subsidiary
of any Credit Party or an Affiliate, has (i) had a civil monetary penalty
assessed pursuant to 42 U.S.C. § 1320a-7; (ii) been convicted (as that term is
defined in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C.
§1320a-7b or 18 U.S.C. §§669, 1035, 1347 or 1518, including any of the following
categories of offenses: (A) criminal offenses relating to the delivery of an
item or service under any federal health care program (as that term is defined
in 42 U.S.C. §1320a-7b) or healthcare benefit program (as that term is defined
in 18 U.S.C. §24b), (B) criminal offenses under federal or state law relating to
patient neglect or abuse in connection with the delivery of a healthcare item or
service, (C) criminal offenses under laws relating to fraud and abuse, theft,
embezzlement, false statements to third parties, money laundering, kickbacks,
breach of fiduciary responsibility or other financial misconduct in connection
with the delivery of a healthcare item or service or with respect to any act or
omission in a program operated by or financed in whole or in part by any
federal, state or local governmental agency, (D) laws relating to the
interference with or obstruction of any investigations into any criminal
offenses described in this clause (d), or (E) criminal offenses under laws
relating to the unlawful manufacturing, distribution, prescription or dispensing
of a controlled substance; or (iii) been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq. (e) HIPAA Compliance. Each Credit Party and each of their respective
Subsidiaries is in compliance in all material respects with HIPAA and Other
Privacy Laws. Except as otherwise disclosed in Schedule 7.25(e) to the
Disclosure Letter, none of the Credit Parties nor any of their Subsidiaries has,
to the knowledge of the Credit Parties, within the past three (3) years,
suffered any breach of Regulated Information requiring any notification to any
individual, entity, the media or any Governmental Authority, received any
written notice from the Office for Civil Rights for the U.S. Department of
Health and Human Services or any other Governmental Authority regarding any
allegation regarding its failure to comply with HIPAA and Other Privacy Laws,
nor made any notification of such a breach or failure to any individual or
entity, the media, the Secretary of the U.S. Department of Health and Human
Services or any other Governmental Authority pursuant to HIPAA and Other Privacy
Laws. Each of the Credit Parties and each of their Subsidiaries has entered into
business associate agreements and other contractual commitments with third
parties when required to do so by HIPAA or Other Privacy Laws and is in material
compliance with all such contractual commitments.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree060.jpg]
54 DMSLIBRARY01\31650438.v9 (f) Corporate Integrity Agreement. No Credit Party
nor any of their Subsidiaries, nor, to the knowledge of Credit Party or its
Subsidiaries, any owner, officer, director, partner, agent or managing employee
of any Credit Party or any Subsidiary of any Credit Party, is a party to or
bound by any individual integrity agreement, corporate integrity agreement,
corporate compliance agreement, deferred prosecution agreement, or other formal
agreement with any Governmental Authority concerning compliance with Health Care
Laws, any Government Reimbursement Programs or the requirements of any Health
Care Permit. ARTICLE VIII AFFIRMATIVE COVENANTS Until all of the
Obligations(other than contingent indemnification obligations, Tax gross up,
expense reimbursement or yield protection obligations and obligations under any
Hedge Agreement or any Cash Management Agreement, in each case not then due)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:
SECTION 8.1 Financial Statements and Budgets. Deliver to the Lender: (a) Annual
Financial Statements. As soon as practicable and in any event within ninety (90)
days (or, if earlier, on the date of any required public filing thereof) after
the end of each Fiscal Year (commencing with the Fiscal Year ended December 31,
2017), an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by Pricewaterhouse Coopers LLP or
another independent certified public accounting firm of recognized national
standing, and accompanied by a report and opinion thereon by such certified
public accountants prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by the Borrower or any of its Subsidiaries not in
accordance with GAAP. (b) Quarterly Financial Statements. As soon as practicable
and in any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended March 31, 2018),
an unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree061.jpg]
55 DMSLIBRARY01\31650438.v9 (c) Annual Business Plan and Budget. As soon as
practicable and in any event within ninety (90) days after the end of each
Fiscal Year (commencing with the Fiscal Year ending December 31, 2018), a
business plan and operating and capital budget of the Borrower and its
Subsidiaries for the ensuing four (4) fiscal quarters, such plan to be in form
and detail reasonably satisfactory to the Lender and prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget (including, without limitation, the projected Capital
Expenditures for such period), a projected income statement and balance sheet,
and a report containing management’s discussion and analysis of such budget with
a reasonable disclosure of the key assumptions and drivers with respect to such
budget, accompanied by a certificate from a Responsible Officer of the Borrower
to the effect that such budget contains good faith estimates (utilizing
assumptions believed to be reasonable at the time of delivery of such budget) of
the financial condition and operations of the Borrower and its Subsidiaries for
such period. SECTION 8.2 Certificates; Other Reports. Deliver to the Lender: (a)
within 5 Business Days after any financial statements are delivered pursuant to
Sections 8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower; (b) promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to all of the stockholders of the Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Lender pursuant hereto; (c)
promptly, and in any event within five (5) Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof, in each case that could reasonably
be expected to result in a Material Adverse Effect; (d) promptly upon the
request thereof, such other information and documentation required by bank
regulatory authorities under applicable Anti-Money Laundering Laws (including,
without limitation, any applicable “know your customer” rules and regulations
and the PATRIOT Act), as from time to time reasonably requested by the Lender;
and (e) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the Lender
may reasonably request. Documents required to be delivered pursuant to Section
8.1(a) or (b) or Section 8.2(b) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that, the
Borrower shall deliver paper copies of such documents to the Lender if it
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Officer’s



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree062.jpg]
56 DMSLIBRARY01\31650438.v9 Compliance Certificates required by Section 8.2 to
the Lender. Except for such Officer’s Compliance Certificates, the Lender shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and the
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. SECTION 8.3 Notice of Litigation and Other
Matters. Promptly (but in no event later than ten (10) days after any
Responsible Officer of the Borrower obtains knowledge thereof) notify the Lender
in writing of: (a) the occurrence of any Default or Event of Default; (b) the
commencement of all proceedings and investigations by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against or involving any Credit Party or any Subsidiary thereof or any of their
respective properties, assets or businesses in each case that could reasonably
be expected to result in a Material Adverse Effect; (c) any notice of any
violation received by any Credit Party or any Subsidiary thereof from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws which in any such case could reasonably be expected to have a
Material Adverse Effect; (d) any labor controversy that has resulted in, or
threatens to result in, a strike or other work action against any Credit Party
or any Subsidiary thereof in each case that could reasonably be expected to
result in a Material Adverse Effect; (e) (i) any unfavorable determination,
opinion and/or advisory letter from the IRS regarding the qualification of an
Employee Benefit Plan under Section 401(a) of the Code (along with a copy
thereof), (ii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or Multiemployer Plan or to
have a trustee appointed to administer any Pension Plan or Multiemployer Plan,
(iii) all notices received by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA and (iv) any Credit Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; (f) any written or verbal notice that the FDA or any other similar
Governmental Authority is limiting, suspending or revoking any Registration,
changing the market classification, distribution pathway or parameters, or
labeling of the Products of the Credit Parties or their respective Subsidiaries;
(ii) any Credit Party or any of its Subsidiaries becoming subject to any
administrative or regulatory action, inspection, Form FDA 483 observation,
warning letter, notice of violation letter, or other material notice, response
or commitment made to or with the FDA or any comparable Governmental Authority,
except as would not be reasonably expected to have a Material Adverse Effect;
(iii) any Product of any Credit Party or any of its Subsidiaries being seized,
withdrawn, recalled, detained, or subject to a suspension of manufacturing, or
the commencement of any proceedings in the United States or any other
jurisdiction seeking the withdrawal, recall, suspension, import detention, or
seizure of any Product are pending or threatened in writing or verbally against
the Credit Parties or their respective Subsidiaries; and (iv) any voluntary
withdrawal or recall of any Product by any Credit Party or any of its
Subsidiaries in an amount in excess of the Threshold Amount or in an amount
which would, in the aggregate, have a Material Adverse Effect; or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree063.jpg]
57 DMSLIBRARY01\31650438.v9 (g) of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect. Each notice
pursuant to Section 8.3 shall be accompanied by a statement of a Responsible
Officer of the Borrower setting forth details of the occurrence referred to
therein and stating what action the Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. SECTION 8.4 Preservation of Corporate
Existence and Related Matters. (a) Except as permitted by Section 9.4, preserve
and maintain its separate corporate existence or equivalent form. (b) Except as
could not reasonably be expected to result in a Material Adverse Effect,
preserve and maintain all rights, franchises, licenses and privileges necessary
to the conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law. SECTION 8.5 Maintenance of Property and Licenses. (a) Protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property necessary in and
material to its business; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case except as such action or inaction could not reasonably be expected to
result in a Material Adverse Effect. (b) Maintain, in full force and effect in
all material respects, each and every license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority
required for each of them to conduct their respective businesses as presently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. SECTION 8.6 Insurance. Maintain insurance with
financially sound and reputable insurance companies against at least such risks
and in at least such amounts as are customarily maintained by similar businesses
and as may be required by Applicable Law (including, without limitation, hazard
and business interruption insurance). SECTION 8.7 Accounting Methods and
Financial Records. Maintain a system of accounting, and keep proper books,
records and accounts (which shall be accurate and complete in all material
respects) as may be required or as may be necessary to permit the preparation of
financial statements in accordance with GAAP and in compliance in all material
respects with the applicable regulations of any Governmental Authority having
jurisdiction over it or any of its Properties. SECTION 8.8 Payment of Taxes and
Other Obligations. Pay and perform (a) all taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
Property and (b) all other Indebtedness, obligations and liabilities in
accordance with customary trade



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree064.jpg]
58 DMSLIBRARY01\31650438.v9 practices, except where the failure to pay or
perform such items described in clauses (a) or (b) of this Section could not
reasonably be expected to have a Material Adverse Effect. SECTION 8.9 Compliance
with Laws and Approvals. Observe and remain in compliance in all material
respects with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. SECTION 8.10
Environmental Laws. In addition to and without limiting the generality of
Section 8.9, except where the failure to so comply could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect (a)
comply with, and use commercially reasonable efforts to ensure such compliance
by all tenants and subtenants with all applicable Environmental Laws and obtain
and comply with and maintain, and use commercially reasonable efforts to ensure
that all tenants and subtenants, if any, obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws and (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws. SECTION 8.11 Compliance with ERISA. In addition to and
without limiting the generality of Section 8.9, except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code. SECTION 8.12
[Reserved]. SECTION 8.13 Visits and Inspections. Permit representatives of the
Lender, from time to time upon prior reasonable notice and at such times during
normal business hours, all at the expense of the Borrower, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of an Event of Default, the Lender shall not
exercise such rights more often than once during any calendar year at the
Borrower’s expense; provided further that upon the occurrence and during the
continuance of an Event of Default, the Lender may do any of the foregoing at
the expense of the Borrower at any time without advance notice. Upon the request
of the Lender, participate in a meeting of the Lender once during each Fiscal
Year, which meeting will be held at the Borrower’s corporate offices (or such
other location as may be agreed to by the Borrower and the Lender) at such time
as may be agreed by the Borrower and the Lender. Nothing in this Section 8.13
shall require the Borrower to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the Lender (or
its representatives) is prohibited by Applicable Law or any binding
confidentiality agreement (so long as such agreement was not entered into in
contravention of the terms hereof) or (iii) is subject to attorney- client or
similar privilege or constitutes attorney work-product.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree065.jpg]
59 DMSLIBRARY01\31650438.v9 SECTION 8.14 Additional Subsidiaries. Promptly
notify the Lender of the creation or acquisition of any Domestic Subsidiary
(other than an Immaterial Subsidiary or a Foreign Subsidiary Holding Company)
and, within thirty (30) days after such creation or acquisition, as such time
period may be extended by the Lender in its sole discretion, cause such Domestic
Subsidiary to (i) become a Subsidiary Guarantor by delivering to the Lender a
duly executed supplement to the Guaranty Agreement or such other document as the
Lender shall reasonably deem appropriate for such purpose, (ii) deliver to the
Lender such opinions, documents and certificates referred to in Section 6.1 with
respect to such Domestic Subsidiary as may be reasonably requested by the
Lender, (iii) deliver to the Lender such updated Schedules to the Loan Documents
as requested by the Lender with respect to such Domestic Subsidiary, and (iv)
deliver to the Lender such other documents as may be reasonably requested by the
Lender in connection with such Domestic Subsidiary becoming a Subsidiary
Guarantor, all in form, content and scope reasonably satisfactory to the Lender.
SECTION 8.15 [Reserved]. SECTION 8.16 Use of Proceeds. (a) The Borrower shall
use the proceeds of the Extensions of Credit (i) to refinance outstanding
indebtedness under the Existing Credit Agreement, (ii) to pay fees and expenses
in connection with the transactions contemplated by this Agreement and the other
Loan Documents on the Closing Date, and (iii) for working capital and general
corporate purposes of the Borrower and its Subsidiaries. (b) The Borrower will
not request any Extension of Credit, and the Borrower shall not use, and shall
ensure that its Subsidiaries and, to the knowledge of the Borrower or its
Subsidiaries, its or their respective directors, officers, employees and agents
shall not use, the proceeds of any Extension of Credit, directly or indirectly,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. SECTION 8.17 Compliance with Health Care Laws.
(a) Each Credit Party and each of their respective Subsidiaries will comply with
all applicable Health Care Laws ,except to the extent that any noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. (b) Each Credit Party and each of their respective
Subsidiaries shall (i) obtain, maintain and preserve, and cause each of its
Subsidiaries to obtain, maintain and preserve, and take all necessary action to
timely renew, all material Health Care Permits which are necessary or useful in
the proper conduct of its business and (ii) keep and maintain all records
required to be maintained by any Governmental Authority or otherwise under any
Health Care Law. (c) Where mandated by Applicable Law, each Credit Party and
each of their respective Subsidiaries shall maintain, in all material respects,
a corporate and health care regulatory compliance program (“RCP”) which
addresses the requirements of Health Care Laws, including HIPAA and Other
Privacy Laws. Upon request, the Lender (and/or its consultants) shall be
permitted to review such RCPs.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree066.jpg]
60 DMSLIBRARY01\31650438.v9 SECTION 8.18 Compliance with Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions. SECTION 8.19 Compliance with Public Health Laws. Each
Credit Party and its Subsidiaries shall comply with all applicable Public Health
Laws and their implementation by any applicable Governmental Authority
applicable to its Products, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. All Products
developed, investigated, tested, manufactured, packaged, labeled, distributed or
marketed by or on behalf of any Credit Party or any of its Subsidiaries that are
subject to the jurisdiction of the FDA or other comparable Governmental
Authority shall be developed, investigated, tested, manufactured, packaged,
labeled, distributed and marketed in compliance with applicable Public Health
Laws and any other Requirements of Law, including, without limitation, Public
Health Laws or any other applicable Requirement of Laws regarding registration
and listing, product approval or premarket notification, good manufacturing
practices, labeling, advertising, promotion, record-keeping, and adverse event
reporting, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. SECTION 8.20 Further Assurances.
Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions which the Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents, all
at the expense of the Credit Parties. ARTICLE IX NEGATIVE COVENANTS Until all of
the Obligations (other than contingent indemnification obligations, Tax gross
up, expense reimbursement or yield protection obligations and obligations under
any Hedge Agreement or any Cash Management Agreement, in each case not then due)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to. SECTION 9.1 Indebtedness. Create, incur, assume or
suffer to exist any Indebtedness except: (a) the Obligations; (b) Indebtedness
owing under (i) Hedge Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes and (ii) Cash Management Agreements entered into in the
ordinary course of business; (c) Indebtedness existing on the Closing Date and
listed on Schedule 9.1 to the Disclosure Letter, and Indebtedness in respect of
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or contingent obligor with respect thereto is not
changed as a result of such refinancing, refunding, renewal or extension and
(iii) the final maturity date and Weighted Average Life to Maturity of such
refinancing, refunding, renewal or extension shall not be



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree067.jpg]
61 DMSLIBRARY01\31650438.v9 prior to or shorter than that applicable to the
Indebtedness prior to such refinancing, refunding, renewal or extension; (d)
Indebtedness arising in connection with Capital Lease Obligations and
Indebtedness incurred in connection with purchase money Indebtedness (which, for
the avoidance of doubt shall include such Indebtedness incurred in connection
with the acquisition, repair, construction, improvement or lease of the
applicable Property) in an aggregate principal amount not to exceed $30,000,000
at any time outstanding; (e) Indebtedness of a Person arising under agreements
or instruments existing at the time such Person became a Subsidiary or assets
were acquired from such Person in connection with an Investment permitted
pursuant to Section 9.3, to the extent that (i) such Indebtedness was not
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or the acquisition of such assets, (ii) neither the Borrower nor any
Subsidiary thereof (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness and (iii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $30,000,000 at
any time outstanding; (f) Guarantees with respect to Indebtedness permitted
pursuant to clauses (a) through (e), (k), (n) and (o) of this Section ; (g)
unsecured intercompany Indebtedness: (i) owed by any Credit Party to another
Credit Party; (ii) owed by any Credit Party to any Non-Guarantor Subsidiary;
(iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and (iv) owed by any Non-Guarantor Subsidiary to any Credit Party to
the extent permitted pursuant to Section 9.3(a)(vi); (h) Indebtedness arising
from the honoring by a bank or other financial institution of a check, draft or
other similar instrument drawn against insufficient funds in the ordinary course
of business; (i) contingent obligations in respect of any indemnification
obligation, adjustment of purchase price, earn-out, Holdback or similar
obligation of the Borrower or any Subsidiary incurred in connection with any
Permitted Acquisition or any Asset Disposition permitted hereunder; (j)
Indebtedness under performance bonds, surety bonds, release, appeal and similar
bonds, statutory obligations or with respect to workers’ compensation claims, in
each case incurred in the ordinary course of business, and reimbursement
obligations (including reimbursement obligations in respect of letters of credit
issued in connection with any of the foregoing) in respect of any of the
foregoing; (k) Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $30,000,000 at any time outstanding; (l) Indebtedness
consisting of promissory notes issued to current or former officers, directors
and employees (or their respective family members, estates or trusts or other
entities for the benefit of



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree068.jpg]
62 DMSLIBRARY01\31650438.v9 any of the foregoing) of the Borrower or its
Subsidiaries to purchase or redeem Equity Interests or options of the Borrower
permitted pursuant to Section 9.6(d)(iv); provided that the aggregate principal
amount of all such Indebtedness shall not exceed $5,000,000 at any time
outstanding; and (m) endorsements for collection or deposit in the ordinary
course of business; (n) Indebtedness with respect to letters of credit, bank
guarantees, banker’s acceptances and similar instruments, so long as the
aggregate face amount of all such letters of credit, bank guarantees, banker’s
acceptances and similar instruments does not exceed $10,000,000 at any time; and
(o) Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding. SECTION 9.2 Liens. Create, incur,
assume or suffer to exist, any Lien on or with respect to any of its Property,
whether now owned or hereafter acquired, except: (a) Liens on the Cash
Collateral created pursuant to the Loan Documents; (b) Liens in existence on the
Closing Date and described on Schedule 9.2 to the Disclosure Letter, and the
replacement, renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness permitted pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2 to the Disclosure Letter)); provided that the scope of any such
Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing; (c) Liens for
taxes, assessments and other governmental charges or levies (excluding any Lien
imposed pursuant to any of the provisions of ERISA or Environmental Laws) (i)
not yet due or as to which the period of grace (not to exceed thirty (30) days),
if any, related thereto has not expired or (ii) which are being contested in
good faith and by appropriate proceedings if adequate reserves are maintained to
the extent required by GAAP; (d) Liens of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which (i) are not overdue for a
period of more than thirty (30) days, or if more than thirty (30) days overdue,
no action has been taken to enforce such Liens and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries; (e) deposits or pledges
made in the ordinary course of business in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance and other
types of social security or similar legislation, or to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (f) encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree069.jpg]
63 DMSLIBRARY01\31650438.v9 not, in any case, materially detract from the value
of such property or materially impair the use thereof by the Borrower or any of
its Subsidiaries in the ordinary conduct of business; (g) Liens arising from the
filing of precautionary UCC financing statements relating solely to personal
property leased pursuant to operating leases entered into in the ordinary course
of business of the Borrower and its Subsidiaries; (h) Liens securing
Indebtedness permitted under Section 9.1(d); provided that (i) such Liens shall
be created within one hundred eighty (180) days of the acquisition, repair,
construction, improvement or lease, as applicable, of the related Property, (ii)
such Liens do not at any time encumber any property other than the Property
financed or improved by such Indebtedness (together with any additions,
accessions, parts, replacements, fixtures and attachments thereto, and proceeds
thereof, and any security deposit in connection therewith), and (iii) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original price for the purchase,
repair, construction, improvement or lease amount (as applicable) of such
Property at the time of purchase, repair, construction, improvement or lease (as
applicable); (i) Liens securing (i) judgments for the payment of money not
constituting an Event of Default under Section 10.1(m) or securing appeal or
other surety bonds relating to such judgments or (ii) other judgments, decrees
or attachments in circumstances not constituting an Event of Default; (j) (i)
Liens on Property (i) of any Subsidiary which are in existence at the time that
such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of the
Borrower or any of its Subsidiaries existing at the time such tangible property
or tangible assets are purchased or otherwise acquired by the Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens are
not “blanket” or all asset Liens, (C) such Liens do not attach to any other
Property of the Borrower or any of its Subsidiaries (other than any such
Subsidiaries acquired pursuant to the Permitted Acquisition or property or
assets so acquired) and (D) the Indebtedness secured by such Liens is permitted
under Section 9.1(e) of this Agreement); (k) Liens on assets of Foreign
Subsidiaries; provided that (i) such Liens do not extend to, or encumber the
Equity Interests of any Subsidiary of the Borrower, and (ii) such Liens
extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 9.1(k); (l) (i) Liens of
a collecting bank arising in the ordinary course of business under Section 4-
210 of the Uniform Commercial Code in effect in the relevant jurisdiction and
(ii) Liens of any depositary bank in connection with statutory, common law and
contractual rights of setoff and recoupment with respect to any deposit account
of the Borrower or any Subsidiary thereof; (m) (i) contractual or statutory
Liens of landlords to the extent relating to the property and assets relating to
any lease agreements with such landlord, and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract; (n) any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree070.jpg]
64 DMSLIBRARY01\31650438.v9 materially detract from the value of the relevant
assets of the Borrower or its Subsidiaries or (ii) secure any Indebtedness; (o)
Liens on any cash earnest money deposits made by the Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition; (p) leases, licenses, subleases and
sublicenses granted to others in the ordinary course of business that do not
interfere in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; (q) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (r) Liens on cash collateral securing
(x) letters of credit, bank guarantees, banker’s acceptances and similar
instruments permitted under Section 9.1(n) and (y) corporate credit cards
permitted under Section 9.1(b)(ii); provided such cash collateral under this
clause (y) shall not exceed $3,000,000 in the aggregate at any time; (s) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods by the Borrower or any of its Subsidiaries in the
ordinary course of business; (t) customary encumbrances or restrictions
(including put and call arrangements) with respect to the Equity Interests of
any joint venture or minority investment in favor of the other parties to such
joint venture or other investors; and (u) Liens not otherwise permitted
hereunder securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $50,000,000 at any time outstanding. SECTION 9.3
Investments. Make any Investment, except: (a) (i) Investments existing on the
Closing Date in Subsidiaries existing on the Closing Date; (ii) Investments
existing on the Closing Date (other than Investments in Subsidiaries existing on
the Closing Date) and described on Schedule 9.3 to the Disclosure Letter; (iii)
Investments made after the Closing Date by any Credit Party in any other Credit
Party; (iv) Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary; (v) Investments made after the
Closing Date by any Non-Guarantor Subsidiary in any Credit Party; and (vi)
Investments made after the Closing Date by any Credit Party in any Non-
Guarantor Subsidiary in an aggregate amount not to exceed $100,000,000 at any
time outstanding;



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree071.jpg]
65 DMSLIBRARY01\31650438.v9 (b) Investments in cash and Cash Equivalents,
including the deposit and investment accounts holding such cash and Cash
Equivalents; (c) Investments by the Borrower or any of its Subsidiaries
consisting of Capital Expenditures not prohibited by this Agreement or the other
Loan Documents; (d) deposits made in the ordinary course of business to secure
the performance of leases or other obligations as permitted by Section 9.2; (e)
Hedge Agreements permitted pursuant to Section 9.1; (f) purchases of assets and
commitments therefor in the ordinary course of business; (g) Investments by the
Borrower or any Subsidiary thereof in the form of Permitted Acquisitions,
including the formation of a Subsidiary in connection therewith and the
capitalization of such Subsidiary; (h) Investments in the form of loans and
advances to officers, directors and employees in the ordinary course of business
in an aggregate amount not to exceed at any time outstanding $5,000,000
(determined without regard to any write-downs or write-offs of such loans or
advances); (i) Investments in the form of Restricted Payments permitted pursuant
to Section 9.6; (j) Guarantees permitted pursuant to Section 9.1 and guarantees
of liabilities not constituting Indebtedness to the extent such guarantees or
liabilities are not otherwise prohibited by this Agreement (k) Investments in
joint ventures; provided, that the aggregate amount of all such Investments
shall not at any time exceed $30,000,000; (l) Permitted Call Spread Agreements;
(m) Investments consisting of extensions of trade credit in the ordinary course
of business, intercompany receivables and intercompany charges of expenses
arising in the ordinary course of business, and any prepayments and other
credits to suppliers or vendors made in the ordinary course of business; (n)
Investments received in connection with the bankruptcy, liquidation or
reorganization of customers or suppliers or in settlement of delinquent
obligations of, and other disputes with, customers or suppliers; (o) Investments
received in connection with Asset Dispositions permitted by Section 9.5; (p)
Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business; (q) prepayments made to suppliers
in the ordinary course of business; (r) [reserved]; (s) Investments of any
Person that becomes a Subsidiary after the Closing Date pursuant to a Permitted
Acquisition, provided that (i) such Investments exist at the time that such
Person becomes a



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree072.jpg]
66 DMSLIBRARY01\31650438.v9 Subsidiary and (ii) such Investments were not made
in anticipation of such Person becoming a Subsidiary; (t) Investments consisting
of earnest money deposits required in connection with a Permitted Acquisition or
consisting of earnest money deposits required in connection with an acquisition
of property not otherwise prohibited hereunder; (u) any Forward Agreement to the
extent constituting an Investment that is permitted to be entered into by
Borrower pursuant to Section 9.6; and (v) Investments not otherwise permitted
pursuant to this Section not exceeding $50,000,000 in the aggregate in any
Fiscal Year and in an aggregate amount not to exceed $100,000,000 at any time
outstanding; provided that, immediately before and immediately after giving pro
forma effect to any such Investments (and any Indebtedness incurred in
connection therewith), no Default or Event of Default shall have occurred and be
continuing. For purposes of determining the amount of any Investment outstanding
for purposes of this Section 9.3, such amount shall be deemed to be the amount
of such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested). SECTION 9.4
Fundamental Changes. Merge, consolidate or combine with, or consummate any Asset
Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:
(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 8.14 in the time periods
specified therein in connection therewith); (b) (i) any Non-Guarantor Subsidiary
that is a Foreign Subsidiary may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary; (c) any Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to the Borrower or any Subsidiary
Guarantor; provided that, with respect to any such disposition by any
Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets; (d) (i) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree073.jpg]
67 DMSLIBRARY01\31650438.v9 (e) Asset Dispositions permitted by Section 9.5
(other than clause (b) thereof); (f) any Wholly-Owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including,
without limitation, any Permitted Acquisition permitted pursuant to Section
9.3(g)); provided that in the case of any merger involving a Wholly-Owned
Subsidiary that is (or is required to be) a Subsidiary Guarantor, (i) a
Subsidiary Guarantor shall be the continuing or surviving entity or (ii) the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in the time periods specified therein in
connection therewith; and (g) any Person may merge into the Borrower or any of
its Wholly-Owned Subsidiaries in connection with a Permitted Acquisition
permitted pursuant to Section 9.3(g); provided that (i) in the case of a merger
involving the Borrower or a Subsidiary Guarantor, the continuing or surviving
Person shall be the Borrower or such Subsidiary Guarantor and (ii) the
continuing or surviving Person shall be the Borrower or a Wholly-Owned
Subsidiary of the Borrower. SECTION 9.5 Asset Dispositions. Make any Asset
Disposition except: (a) the sale of inventory in the ordinary course of
business; (b) the transfer of assets to the Borrower or any Subsidiary Guarantor
pursuant to any other transaction permitted pursuant to Section 9.2, Section
9.3, Section 9.4 or Section 9.6; (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction; (d) the disposition or unwinding of any Hedge Agreement
or Permitted Call Spread Agreement; (e) dispositions of Investments in cash and
Cash Equivalents; (f) the transfer by any Credit Party of its assets to any
other Credit Party; (g) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith at the time of such transfer);
(h) the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary (i) the transfer by any Credit Party to any
Non-Guarantor Subsidiary subject to the limitation and requirements set forth in
Section 9.3(a)(vi) (provided that in connection with any new transfer, such
Non-Guarantor Subsidiary shall not pay less than an amount equal to the fair
market value of such assets as determined in good faith at the time of such
transfer); (j) the sale of obsolete, worn-out or surplus assets no longer used
or usable in the business of the Borrower or any of its Subsidiaries or non-core
assets acquired in a Permitted Acquisition;



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree074.jpg]
68 DMSLIBRARY01\31650438.v9 (k) non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries; (l) leases, subleases,
licenses or sublicenses of real or personal property granted by the Borrower or
any of its Subsidiaries to others in the ordinary course of business not
detracting from the value of such real or personal property or interfering in
any material respect with the business of the Borrower or any of its
Subsidiaries; (m) Asset Dispositions in connection with Insurance and
Condemnation Events; (n) the lapse or abandonment of registered intellectual
property (or applications therefor) of the Borrower or its Subsidiaries to the
extent not necessary or desirable in the conduct of their business; (o) Asset
Dispositions in respect of fixed assets to the extent that (i) such fixed assets
are exchanged for credit against the purchase price of similar replacement fixed
assets or (ii) the proceeds of such Asset Dispositions are promptly applied to
the purchase price of such replacement fixed assets; (p) Asset Dispositions in
connection with transactions permitted by Section 9.2, Section 9.3, Section 9.4
and Section 9.6; (q) Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition, (ii)
such Asset Disposition is made for fair market value and the consideration
received shall be no less than 75% in cash, and (iii) the aggregate fair market
value of all property disposed of in reliance on this clause (p) shall not
exceed 10.0% of the total assets of the Borrower and its Subsidiaries appearing
on the consolidated balance sheet of the Borrower and its Subsidiaries (but
excluding any intangible assets) as at the end of the immediately preceding
Fiscal Year for which financial statements have been delivered pursuant to
Section 8.1(a); and (r) other Asset Dispositions not otherwise permitted
pursuant to this Section not exceeding $20,000,000 per Fiscal Year. SECTION 9.6
Restricted Payments. Declare or pay any Restricted Payments; provided that: (a)
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends in shares of its own Qualified Equity Interests; (b) any Subsidiary of
the Borrower may pay cash dividends or make distributions to the Borrower or any
Subsidiary Guarantor (and, if applicable, to other holders of its outstanding
Qualified Equity Interests on a pro rata basis); (c) (i) any Non-Guarantor
Subsidiary that is a Domestic Subsidiary may make Restricted Payments to any
other Non-Guarantor Subsidiary that is a Domestic Subsidiary (and, if
applicable, to other holders of its outstanding Equity Interests on a ratable
basis) and (ii) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
make Restricted Payments to any other Non-Guarantor Subsidiary (and, if
applicable, to other holders of its outstanding Equity Interests on a ratable
basis);



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree075.jpg]
69 DMSLIBRARY01\31650438.v9 (d) the Borrower may make Restricted Payments
pursuant to and in accordance with stock plans and other benefit plans for
management, employees or other eligible service providers of the Borrower and
its Subsidiaries, including in connection with the payment of withholding taxes
in connection with such plans; (e) repurchases or other acquisitions of Equity
Interests deemed to occur upon the exercise of warrants or other rights to
purchase Equity Interests or convertible securities if such Equity Interests
represent a portion of the exercise price thereof or conversion price thereof;
(f) the Borrower may repurchase or pay cash in lieu of fractional shares of its
Equity Interests arising out of stock dividends, splits or combinations,
business combinations or conversion or exercise of convertible securities,
options or warrants; (g) the Borrower or any Subsidiary may receive or accept
the return to the Borrower or any Subsidiary of the Equity Interests of the
Borrower or any Subsidiary from the sellers constituting a portion of the
purchase price consideration in settlement of indemnification claims or as a
result of purchase price adjustments (including earn-outs and similar
obligations) in connection with Permitted Acquisitions; (h) the Borrower may
deliver shares of Borrower’s common stock in connection with the settlement at
maturity or early termination of any Forward Contract; and (i) other Restricted
Payments not otherwise permitted by this Section so long as no Default or Event
of Default has occurred and is continuing or would result therefrom (it being
agreed that with respect to the payment of cash dividends by the Borrower, such
determination shall be made at the time of the declaration of such dividend).
SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than: (i) transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, and 9.6; (ii)
transactions existing on the Closing Date and described on Schedule 9.7 to the
Disclosure Letter; (iii) transactions between or among the Borrower or any of
its Subsidiaries not prohibited by this Agreement or the other Loan Documents;
(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party; (v) indemnification, employment,
compensation and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers,
directors and employees, in all cases, in the ordinary course of business, and
other compensatory arrangements approved by the board of directors of the
Borrower; and



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree076.jpg]
70 DMSLIBRARY01\31650438.v9 (vi) payment of customary fees and reasonable out of
pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries. SECTION 9.8 Accounting Changes; Organizational
Documents. (a) Change the Borrower’s Fiscal Year end, or make (without the
consent of the Lender) any material change in its accounting treatment and
reporting practices except as required or permitted by GAAP. (b) Amend, modify
or change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner materially adverse to the rights or interests
of the Lender to receive payment of the Obligations. SECTION 9.9 [Reserved].
SECTION 9.10 No Further Negative Pledges; Restrictive Agreements. (a) Enter
into, assume or be subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien in favor of Lender upon its properties or
assets, whether now owned or hereafter acquired or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 9.1(d) or (k) (provided that in each case any such restriction
contained therein relates only to the asset or assets financed thereby), (iii)
customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary in effect as of the Closing Date, (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien), (v)
obligations that are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of the Borrower (which obligation is not applicable to any
Person, or the properties or assets of any Person, other than such Subsidiary),
so long as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary, and any extension or renewal thereof, so long as such
extension or renewal does not expand the scope of such restriction in any
material respect, (vi) customary non-assignment provisions in contracts
restricting the assignment thereof, (vii) restrictions existing on the Closing
Date and describe on Schedule 9.10 to the Disclosure Letter and any extension or
renewal thereof so long as such extension or renewal does not expand the scope
of such restrictions in any material respect, (viii) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 9.3, (ix) restrictions imposed by Applicable
Law, (x) customary restrictions contained in leases, subleases or licenses
otherwise permitted hereby so long as such restrictions relate only to the
assets subject thereto, (xi) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Subsidiary, (xii) restrictions on cash or Cash Equivalents or deposits imposed
by customers under contracts entered into in the ordinary course of business,
(xiii) customary net worth provisions contained in real property leases or
licenses of intellectual property entered into by the Borrower or any of its
Subsidiaries and (xiv) customary restrictions and conditions contained in asset
sale agreements, purchase agreements, acquisition agreements (including by way
of merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary, in each case to the extent not prohibited under this Agreement or
the other Loan Documents and solely to the extent in



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree077.jpg]
71 DMSLIBRARY01\31650438.v9 effect pending consummation of such transaction and
so long as such restrictions relate only to the assets subject thereto. (b)
Create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of (i) any Subsidiary to pay dividends
or make any other distributions to the Borrower or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) any Credit Party or any Subsidiary thereof to pay any
Indebtedness or other obligation owed to any Credit Party or (iii) any Credit
Party or any Subsidiary thereof to make loans or advances to any Credit Party,
except in each case for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith), (D) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject
thereto, (H) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (I) restrictions existing on
the Closing Date and describe on Schedule 9.10 to the Disclosure Letter and any
extension or renewal thereof so long as such extension or renewal does not
expand the scope of such restrictions in any material respect, (J) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 9.3, (K) restrictions imposed by
Applicable Law, (L) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Subsidiary, (M)
restrictions on cash or Cash Equivalents or deposits imposed by customers under
contracts entered into in the ordinary course of business, (N) customary net
worth provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any of its Subsidiaries and (O)
customary restrictions and conditions contained in asset sale agreements,
purchase agreements, acquisition agreements (including by way of merger,
acquisition or consolidation) entered into by the Borrower or any Subsidiary, in
each case to the extent not prohibited under this Agreement or the other Loan
Documents and solely to the extent in effect pending consummation of such
transaction and so long as such restrictions relate only to the assets subject
thereto. (c) Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
Applicable Law, (C) any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree078.jpg]
72 DMSLIBRARY01\31650438.v9 consummation of such sale, (G) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto, (H) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, (I)
restrictions existing on the Closing Date and describe on Schedule 9.10 to the
Disclosure Letter and any extension or renewal thereof so long as such extension
or renewal does not expand the scope of such restrictions in any material
respect, (J) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 9.3, (K)
restrictions imposed by Applicable Law, (L) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Subsidiary, (M) restrictions on cash or Cash Equivalents or
deposits imposed by customers under contracts entered into in the ordinary
course of business, (N) customary net worth provisions contained in real
property leases or licenses of intellectual property entered into by the
Borrower or any of its Subsidiaries and (O) customary restrictions and
conditions contained in asset sale agreements, purchase agreements, acquisition
agreements (including by way of merger, acquisition or consolidation) entered
into by the Borrower or any Subsidiary, in each case to the extent not
prohibited under this Agreement or the other Loan Documents and solely to the
extent in effect pending consummation of such transaction and so long as such
restrictions relate only to the assets subject thereto. SECTION 9.11 Nature of
Business. Engage in any business other than the business conducted by the
Borrower and its Subsidiaries as of the Closing Date and business activities
reasonably related or ancillary thereto. SECTION 9.12 [Reserved] SECTION 9.13
[Reserved]. SECTION 9.14 [Reserved]. SECTION 9.15 Financial Covenants. (a)
Consolidated Leverage Ratio. As of the last day of any fiscal quarter, permit
the Consolidated Leverage Ratio to be greater than 3.00 to 1.00. (b)
Consolidated Interest Coverage Ratio. As of the last day of any fiscal quarter,
permit the Consolidated Interest Coverage Ratio to be less than 3.00 to 1.00.
ARTICLE X DEFAULT AND REMEDIES SECTION 10.1 Events of Default. Each of the
following shall constitute an Event of Default: (a) Default in Payment of
Principal of Loans and Reimbursement Obligations. The Borrower shall default in
any payment of principal of any Loan or Reimbursement Obligation when and as due
(whether at maturity, by reason of acceleration or otherwise) or fail to provide
Cash Collateral pursuant to Section 2.4(b), Section 2.5(d) or Section 3.11. (b)
Other Payment Default. The Borrower shall default in the payment when and as due
(whether at maturity, by reason of acceleration or otherwise) of interest on any
Loan or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree079.jpg]
73 DMSLIBRARY01\31650438.v9 Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days. (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered by any Credit Party or any Subsidiary in connection herewith
or therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of any Credit Party or any Subsidiary
thereof in this Agreement, any other Loan Document, or in any document delivered
by any Credit Party or any Subsidiary in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made. (d)
Default in Performance of Certain Covenants. Any Credit Party or any Subsidiary
thereof shall default in the performance or observance of any covenant or
agreement contained in Sections 8.1, 8.2, 8.3, 8.4(with respect to the existence
of any Credit Party), 8.13, 8.14, 8.16, 8.18 or 8.19 or Article IX. (e) Default
in Performance of Other Covenants and Conditions. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than as
specifically provided for in this Section) or any other Loan Document and such
default shall continue for a period of thirty (30) days after the earlier of (i)
the Lender’s delivery of written notice thereof to the Borrower and (ii) a
Responsible Officer of any Credit Party having obtained knowledge thereof. (f)
Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall (i)
default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount, or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding principal amount, or with respect to any
Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to (A) become due, or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (any applicable grace period having expired) or (B)
be cash collateralized; provided that this clause (ii) shall not apply to (x)
secured Indebtedness becoming due solely as a result of the voluntary sale or
transfer of the assets securing such Indebtedness, (y) any redemption,
repurchase, conversion or settlement with respect to any Convertible Debt
Security pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder, or (z) any early payment
requirement or unwinding or termination with respect to any Permitted Call
Spread Agreement or any Forward Agreement permitted to be entered into pursuant
to Section 9.6 hereof. (g) [Reserved].



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree080.jpg]
74 DMSLIBRARY01\31650438.v9 (h) Change in Control. Any Change in Control shall
occur. (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Material
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing. (j) Involuntary Bankruptcy Proceeding. A case or other
proceeding shall be commenced against any Credit Party or any Material
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Material
Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such federal bankruptcy laws) shall be
entered. (k) Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party party thereto or any such Person shall so state in
writing other than in accordance with the express terms hereof or thereof. (l)
ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event, or (iii) any Credit Party or any ERISA
Affiliate makes a complete or partial withdrawal from any Multiemployer Plan and
incurs withdrawal liability requiring payments in an aggregate amount exceeding
the Threshold Amount. (m) Judgment. One or more judgments, orders or decrees
shall be entered against any Credit Party or any Subsidiary thereof by any court
and continues without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), equal to or in excess of the Threshold Amount.
SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Lender may, by notice to the Borrower: (a) Acceleration;
Termination of Revolving Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lender under this Agreement or any of the other Loan Documents and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party to
the extent permitted by Applicable Law, anything in this Agreement or the other
Loan Documents to the contrary



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree081.jpg]
75 DMSLIBRARY01\31650438.v9 notwithstanding, and terminate the Revolving Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Revolving Credit Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party to the extent permitted by
Applicable Law, anything in this Agreement or in any other Loan Document to the
contrary notwithstanding. (b) Letters of Credit. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to the preceding paragraph, demand that the
Borrower deposit in a Cash Collateral account opened by the Lender an amount
equal to the Minimum Collateral Amount. Amounts held in such Cash Collateral
account shall be applied by the Lender to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay the other Obligations in accordance with Section 10.3. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations (other than
contingent indemnification obligations, Tax gross up, expense reimbursement or
yield protection obligations and obligations under any Hedge Agreement or any
Cash Management Agreement, in each case not then due) shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned
promptly to the Borrower. (c) General Remedies. Exercise all of its other rights
and remedies under this Agreement, the other Loan Documents and Applicable Law,
in order to satisfy all of the Obligations. SECTION 10.3 Rights and Remedies
Cumulative; Non-Waiver; etc. (a) The enumeration of the rights and remedies of
the Lender set forth in this Agreement is not intended to be exhaustive and the
exercise by the Lender of any right or remedy shall not preclude the exercise of
any other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower and the Lender or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default. (b) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Lender in accordance with Section
10.2. SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received on account of the Obligations and all net proceeds from the
enforcement of the Obligations shall, subject to the provisions of Sections
3.11, and 5.15, be applied by the Lender as follows:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree082.jpg]
76 DMSLIBRARY01\31650438.v9 First, to payment of that portion of the Obligations
constituting fees (other than Commitment Fees and Letter of Credit fees payable
to the Lender), indemnities and other amounts (other than principal and
interest) payable to the Lender under this Agreement and the other Loan
Documents, including attorney fees; Second, to payment of that portion of the
Obligations constituting accrued and unpaid Commitment Fees, Letter of Credit
fees payable to the Lender and interest on the Loans and Reimbursement
Obligations; Third, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations; Fourth, to the
Lender to Cash Collateralize any L/C Obligations then outstanding; and Last, the
balance, if any, after all of the Obligations (other than contingent
indemnification obligations, Tax gross up, expense reimbursement or yield
protection obligations and obligations under any Hedge Agreement or any Cash
Management Agreement, in each case not then due) have been paid in full, to the
Borrower or as otherwise required by Applicable Law. ARTICLE XI [RESERVED]
ARTICLE XII MISCELLANEOUS SECTION 12.1 Notices. (a) Notices Generally. Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows: If to the Borrower: Align Technology, Inc.
Attention of: Jenee Ortiz Telephone No.: (408) 470-1185 Facsimile No.: (408)
789-1632 E-mail: jeortiz@aligntech.com With copies to: Wilson Sonsini Goodrich &
Rosati, P.C. 650 Page Mill Road Palo Alto, CA 94304 Attention of: Kathleen D.
Rothman Telephone No.: (650) 493-9300 Facsimile No.: (650) 493-6811 E-mail:
krothman@wsgr.com



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree083.jpg]
77 DMSLIBRARY01\31650438.v9 If to the Lender: Wells Fargo Bank, National
Association MAC: R4057-01R 7711 Plantation Road, 1st Floor Roanoke, Virginia
24019 Telephone No.: (540) 561-7087 Attention: Loan Documentation With copies
to: Wells Fargo Bank, National Association Attention of: Andrea Chen 301 South
College Street, 14th Floor Charlotte, NC 28202 MAC: D1053-150 Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b). (b) Electronic
Communications. Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Lender.
The Lender or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c) Lender’s Office. The Lender hereby designates its office located at the
address set forth above, or any subsequent office which shall have been
specified for such purpose by written notice to the Borrower, as the Lender’s
Office referred to herein, to which payments due are to be made and at which
Loans will be disbursed and Letters of Credit requested. (d) Change of Address,
Etc. Each of the Borrower and the Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. SECTION 12.2 Amendments, Waivers and Consents. No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree084.jpg]
78 DMSLIBRARY01\31650438.v9 Borrower or any other Credit Party therefrom, shall
be effective unless in writing signed by the Lender and the Borrower or the
applicable Credit Party, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. SECTION 12.3 Expenses; Indemnity. (a) Costs and Expenses. The
Borrower and any other Credit Party, jointly and severally, shall pay (i) all
reasonable and documented out of pocket expenses incurred by the Lender and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Lender), and shall pay all reasonable and documented fees and time
charges and disbursements for attorneys who may be employees of the Lender, in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses incurred by the Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out of pocket expenses
incurred by the Lender (including the fees, charges and disbursements of any
counsel for the Lender), and shall pay all fees and time charges for attorneys
who may be employees of the Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) Indemnification
by the Borrower. The Borrower shall indemnify the Lender and each Related Party
of the Lender (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, and shall pay or reimburse any such Indemnitee
for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless, each
Indemnitee from, and shall pay or reimburse any such Indemnitee for, all
reasonable and documented fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party), arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
those on the Closing Date), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree085.jpg]
79 DMSLIBRARY01\31650438.v9 expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. (c) [Reserved]. (d) Waiver of Consequential
Damages, Etc. To the fullest extent permitted by Applicable Law, the Borrower
and each other Credit Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless such damages are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee. (e) Payments. All amounts due under
this Section shall be payable promptly after demand therefor. (f) Survival. Each
party’s obligations under this Section shall survive the termination of the Loan
Documents and payment of the obligations hereunder. SECTION 12.4 Right of
Setoff. If an Event of Default shall have occurred and be continuing, the Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or any of its
Affiliates, irrespective of whether or the Lender or any such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of the Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. Notwithstanding the provisions of this Section, if at any time the
Lender or any of its Affiliates maintains one or more deposit accounts for the
Borrower or any other Credit Party into which Medicare or Medicaid receivables
are deposited, such Person shall waive the right of setoff set forth herein.
SECTION 12.5 Governing Law; Jurisdiction, Etc.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree086.jpg]
80 DMSLIBRARY01\31650438.v9 (a) Governing Law. This Agreement and the other Loan
Documents and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York. (b) Submission to Jurisdiction. The Borrower and each other
Credit Party irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Lender, or
any Related Party thereof in any way relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction. (c) Waiver of Venue. The Borrower and each other
Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Service of Process. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 12.1. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law. SECTION 12.6 Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree087.jpg]
81 DMSLIBRARY01\31650438.v9 SECTION 12.7 Reversal of Payments. To the extent any
Credit Party makes a payment or payments to the Lender or the Lender receives
any payment or the Lender exercises its right of setoff, which payments or
proceeds (including any proceeds of such setoff) or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, other Applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Lender. SECTION 12.8 Injunctive
Relief. The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lender.
Therefore, the Borrower agrees that the Lender, at the Lender’s option, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages. SECTION 12.9 Successors and Assigns;
Participations. This Agreement is binding on each Credit Party’s and the
Lender’s successors and assignees. The Borrower agrees that it may not assign
its rights and obligations under this Agreement without the Lender’s prior
consent. The Lender may sell participations in or, with Borrower’s prior written
consent (unless there is an existing Event of Default), assign this loan, and
may exchange information about the Credit Parties (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees. If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.
SECTION 12.10 Treatment of Certain Information; Confidentiality. The Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) on a need to know basis to its
Affiliates and to its and its Affiliates’ respective Related Parties in
connection with the Revolving Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to the Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Lender’s regulatory compliance policy
if the Lender deems such disclosure to be necessary for the mitigation of claims
by those authorities against the Lender or any of its Related Parties (in which
case, the Lender shall use commercially reasonable efforts to, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify the Borrower, in advance, to the extent practicable
and otherwise permitted by Applicable Law), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative
proceeding or other compulsory process (in which case, the Lender shall use
commercially reasonable efforts to, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
Applicable Law), (d) to any other party hereto, (e) to the extent necessary in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document, or any action or proceeding relating to this Agreement or
any other Loan Document or, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement or (ii) any actual or



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree088.jpg]
82 DMSLIBRARY01\31650438.v9 prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to any rating agency in connection with
rating the Borrower or its Subsidiaries or the Revolving Credit Facility, (h)
with the consent of the Borrower, (i) deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Lender in connection with the administration of the Loan Documents, (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Lender or any of its
Affiliates from a third party that is not, to such Person’s knowledge, subject
to confidentiality obligations to the Borrower, (k) to the extent that such
information is independently developed by such Person so long as such Person has
not otherwise breached its confidentiality obligations hereunder and has not
developed such information based on information received from a third party that
to its actual knowledge has breached confidentiality obligations owing to the
Borrower or any of its Subsidiaries, or (l) for purposes of establishing a “due
diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense. SECTION 12.12 All Powers Coupled
with Interest. All powers of attorney and other authorizations granted to the
Lender and any Persons designated by the Lender pursuant to any provisions of
this Agreement or any of the other Loan Documents shall be deemed coupled with
an interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied, any of the Commitments remain in effect or the Revolving
Credit Facility has not been terminated. SECTION 12.13 Survival. (a) All
representations and warranties set forth in Article VII and all representations
and warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lender or any borrowing
hereunder. (b) Notwithstanding any termination of this Agreement, the
indemnities to which the Lender is entitled under the provisions of this Article
XII and any other provision of this Agreement and the other Loan Documents shall
continue in full force and effect and shall protect the Lender against events
arising after such termination as well as before.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree089.jpg]
83 DMSLIBRARY01\31650438.v9 SECTION 12.14 Titles and Captions. Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. SECTION 12.15 Severability of Provisions. Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. In the event that any provision is held to be so prohibited or
unenforceable in any jurisdiction, the Lender and the Borrower shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
such jurisdiction. SECTION 12.16 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Lender, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement. SECTION 12.17
Term of Agreement. This Agreement shall remain in effect from the Closing Date
through and including the date upon which all Obligations (other than contingent
indemnification obligations, Tax gross up, expense reimbursement or yield
protection obligations and obligations under any Hedge Agreement or any Cash
Management Agreement, in each case not then due) arising hereunder or under any
other Loan Document shall have been indefeasibly and irrevocably paid and
satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to the
Lender) and the Revolving Credit Commitment has been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination. SECTION 12.18 USA PATRIOT Act;
Anti-Money Laundering Laws. The Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow the Lender to identify
each Credit Party in accordance with the PATRIOT Act or such Anti- Money
Laundering Laws. SECTION 12.19 Independent Effect of Covenants. The Borrower
expressly acknowledges and agrees that each covenant contained in Articles VIII
or IX hereof shall be given independent effect. Accordingly, the Borrower shall
not engage in any transaction or other act otherwise permitted under any
covenant contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree090.jpg]
84 DMSLIBRARY01\31650438.v9 SECTION 12.20 No Advisory or Fiduciary
Responsibility. (a) In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees that (i) the
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Subsidiaries, on the one
hand, and the Lender, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Subsidiaries,
stockholders, creditors or employees or any other Person, (iii) the Lender has
not assumed nor will it assume an advisory, agency or fiduciary responsibility
in favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Lender has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and the Lender has no obligation to the
Borrower or any of its Subsidiaries with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Lender and its Subsidiaries may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Subsidiaries, and the Lender has no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Lender has not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate. (b) Each Credit Party acknowledges and agrees that
the Lender and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if the Lender or Affiliate thereof were not the Lender
or an Affiliate thereof (or an agent or any other person with any similar role
under the Credit Facilities) and without any duty to account therefor to the
Borrower or any Affiliate thereof. SECTION 12.21 Inconsistencies with Other
Documents. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control. SECTION 12.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree091.jpg]
85 DMSLIBRARY01\31650438.v9 (i) a reduction in full or in part or cancellation
of any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority. [Signature
pages to follow]



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree092.jpg]




--------------------------------------------------------------------------------



 
[alignexecutedcreditagree093.jpg]




--------------------------------------------------------------------------------



 
[alignexecutedcreditagree094.jpg]
DMSLIBRARY01\31688770.v5 EXHIBIT A [FORM OF] REVOLVING CREDIT NOTE [Date] FOR
VALUE RECEIVED, the undersigned, ALIGN TECHNOLOGY, INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay, on the Revolving
Credit Maturity Date (as defined in the Credit Agreement referred to below), to
Wells Fargo Bank, National Association or its registered assigns (the “Lender”),
at the office of Wells Fargo Bank, National Association, in lawful money of the
United States of America and in immediately available funds, the aggregate
unpaid principal amount of all Revolving Credit Loans made by the Lender to the
undersigned pursuant to Section 2.1 of the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement. This Revolving Credit Note
is one of the Revolving Credit Notes referred to in the Credit Agreement, dated
as of February 27, 2018 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and between the
Borrower and the Lender, and the holder is entitled to the benefits thereof.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement. Upon the occurrence of any one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable, all as provided therein. In the event this
Revolving Credit Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorneys’ fees. All parties now and
hereafter liable with respect to this Revolving Credit Note, whether maker,
principal, surety, endorser or otherwise, hereby waive, to the extent permitted
by Applicable Law, presentment, demand, protest and all other notices of any
kind. This Revolving Credit Note may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature. THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree095.jpg]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree096.jpg]
ALIGN TECHNOLOGY, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree097.jpg]
EXHIBIT B [FORM OF] NOTICE OF BORROWING TO: Wells Fargo Bank, National
Association, as Lender RE: Credit Agreement, dated as of February 27, 2018, by
and between Align Technology, Inc., a Delaware corporation (the “Borrower”), and
Wells Fargo Bank, National Association, as Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement) DATE: [Date] Pursuant to Section
2.3(a) of the Credit Agreement, the Borrower hereby requests the following (the
“Proposed Borrowing”): Revolving Credit Loans be made as follows: Date Amount
Interest Rate (Base Rate/ LIBOR Rate) Interest Period (one, two, three, six or
twelve months -- for LIBOR Rate only) NOTE: REVOLVING CREDIT LOAN BORROWINGS
THAT ARE (A) BASE RATE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $3,000,000
AND IN INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF AND (B) LIBOR RATE
LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $5,000,000 AND IN INTEGRAL
MULTIPLES OF $1,000,000 IN EXCESS THEREOF. The undersigned hereby certifies that
the following statements are true on the date hereof and will be true on the
date of the Proposed Borrowing: (a) The representations and warranties made by
the Credit Parties in the Credit Agreement and the other Loan Documents or which
are contained in any certificate furnished at any time under or in connection
with the Credit Agreement shall



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree098.jpg]
be true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date). (b) No Default or Event of Default shall have occurred and
be continuing on the date of the Proposed Borrowing or after giving effect to
the Proposed Borrowing unless such Default or Event of Default shall have been
waived in accordance with the Credit Agreement. This Notice of Borrowing may,
upon execution, be delivered by facsimile or electronic mail, which shall be
deemed for all purposes to be an original signature. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree099.jpg]
ALIGN TECHNOLOGY, INC. a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree100.jpg]
EXHIBIT C [FORM OF] NOTICE OF ACCOUNT DESIGNATION NOTICE TO: Wells Fargo Bank,
National Association, as Lender RE: Credit Agreement, dated as of February 27,
2018 by and between Align Technology, Inc., a Delaware corporation (the
“Borrower”), and Wells Fargo Bank, National Association, as Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date] The
Lender is hereby authorized to disburse all Loan proceeds into the following
account, unless the Borrower shall designate, in writing to the Lender, one or
more other accounts: Bank Name: [______________________] ABA Routing Number:
[_______] Account Number: [__________] [TO BE COMPLETED BY BORROWER]
Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately. This Account Designation Notice
may, upon execution, be delivered by facsimile or electronic mail, which shall
be deemed for all purposes to be an original signature. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree101.jpg]
ALIGN TECHNOLOGY, INC. a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree102.jpg]
EXHIBIT D [FORM OF] NOTICE OF PREPAYMENT [Date] TO: Wells Fargo Bank, National
Association, as Lender Re: Credit Agreement, dated as of February 27, 2018, by
and between Align Technology, Inc., a Delaware corporation, as Borrower and
Wells Fargo Bank, National Association, as Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”) Ladies and Gentlemen: Reference is hereby made to the Credit
Agreement. Capitalized terms not defined herein shall have the meanings ascribed
thereto in the Credit Agreement. This letter shall constitute written notice to
the Administrative Agent pursuant to Section 2.4(c) of the Credit Agreement of
the Borrower’s intent to prepay the Revolving Credit Loan listed below in the
amount corresponding to such Loan[s] on the corresponding date listed below (the
“Scheduled Prepayment Date”). Scheduled Prepayment Date Amount Interest Rate
(Base Rate/ LIBOR Rate) NOTE: PARTIAL PREPAYMENTS SHALL BE IN AN AGGREGATE
AMOUNT OF (A) $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF
WITH RESPECT TO REVOLVING CREDIT LOANS THAT ARE BASE RATE LOANS AND (B)
$5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF WITH RESPECT TO
REVOLVING CREDIT LOANS THAT ARE LIBOR RATE LOANS. [This letter is delivered in
connection with [the refinancing of all of the Revolving Credit Facility with
the proceeds of such refinancing] [the incurrence of Indebtedness] [specify
event of condition], and is contingent upon the consummation of such
[refinancing] [incurrence] [occurrence of such event or condition] and may be
revoked by the Borrower in the event such



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree103.jpg]
contingency is not met (provided that the failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 5.9
of the Credit Agreement).] Notwithstanding the foregoing, this letter shall not
be construed as a waiver of any rights of the Borrower or any of the other
Credit Parties under the Credit Agreement and the other Loan Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree104.jpg]
Sincerely, ALIGN TECHNOLOGY, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree105.jpg]
EXHIBIT E [FORM OF] NOTICE OF CONVERSION/CONTINUATION TO: Wells Fargo Bank,
National Association, as Lender RE: Credit Agreement, dated as of February 27,
2018, by and between Align Technology, Inc., Delaware corporation (the
“Borrower”), and Wells Fargo Bank, National Association, as Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date] Pursuant
to Section 5.2 of the Credit Agreement, the Borrower hereby requests ____
conversion or ____ continuation of the following Loans be made as follows (the
“Proposed Conversion/Continuation”): Applicable Loan Current Interest Rate and
Interest Period Date of Conversion/ Continuation Amount to be converted/
continued Requested Interest Rate (Base Rate/LIBOR Rate) Requested Interest
Period (one, two, three, six or twelve months -- for LIBOR Rate only) NOTE:
CONVERSIONS OF (A) ALL OR ANY PORTION OF ANY OUTSTANDING BASE RATE LOANS INTO
ONE OR MORE LIBOR RATE LOANS MUST BE IN A MINIMUM PRINCIPAL AMOUNT OF $5,000,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (B) ALL OR ANY PART OF
THE OUTSTANDING LIBOR RATE LOANS INTO BASE RATE LOANS MUST BE IN A MINIMUM
PRINCIPAL AMOUNT OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree106.jpg]
[The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing on the date of the Proposed Conversion/Continuation
or after giving effect to the Loans to be [continued as]/[converted to] LIBOR
Rate Loans on the date of the Proposed Conversion/Continuation.]1 This Notice of
Conversion/Continuation may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 1 Include if converting
to a LIBOR Rate Loan or continuing a LIBOR Rate Loan.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree107.jpg]
ALIGN TECHNOLOGY, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree108.jpg]
EXHIBIT F [FORM OF] OFFICER’S COMPLIANCE CERTIFICATE TO: Wells Fargo Bank,
National Association, as Lender RE: Credit Agreement, dated as of February 27,
2018, by and between Align Technology, Inc., a Delaware corporation (the
“Borrower”), and Wells Fargo Bank, National Association, as Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date] For the
fiscal [quarter] [year] ended [_________________, _____]. The undersigned hereby
certifies on behalf of the Credit Parties that, to the best of his/her
knowledge, with respect to the Credit Agreement: [(a) [Attached hereto on
Exhibit A] [Included in the Borrower’s Annual Report on Form 10-K filed with the
SEC on ___] is an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of the Fiscal Year ended [___] and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, accompanied by a report or opinion prepared by such certified
public accounting firm pursuant to the requirements of Section 8.1(a) of the
Credit Agreement. 1 Or [Attached hereto as Exhibit A][Included in the Borrower’s
Quarterly Report on Form 10-Q filed with the SEC on ___] is a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of the fiscal
quarter ended [___] and Consolidated statements of income and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter ended [__] and that portion of the Fiscal Year
then ended, including the notes thereto.]2 (b) The financial statements
delivered for the fiscal period referred to above present fairly in all material
respects the financial position of the Borrower and its 1 To be provided
annually. 2 To be provided after the end of the first three fiscal quarters of
each Fiscal Year.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree109.jpg]
Subsidiaries, for the period indicated above, in conformity with GAAP applied on
a consistent basis, [subject to normal year-end adjustments and the absence of
footnotes]3. (c) Each of the Credit Parties during the period indicated above
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in the Credit Agreement to be observed, performed or
satisfied by it. (d) I have obtained no knowledge of any Default or Event of
Default under the Credit Agreement;4 (e) [Attached hereto on Schedule A are
calculations in reasonable detail demonstrating compliance by the Credit Parties
with the financial covenants contained in Section 9.15 of the Credit Agreement
as of the last day of the fiscal period referred to above.]5 This Certificate
may, upon execution, be delivered by facsimile or electronic mail, which shall
be deemed for all purposes to be an original signature. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 3 Include if provided after the end of the first three
fiscal quarters of Each Fiscal Year. 4 If a Default or Event of Default shall
have occurred, an explanation of such Default or Event of Default shall be
provided on a separate page attached hereto together with an explanation of the
action taken or proposed to be taken by the Borrower with respect thereto. 5 To
be provided if required pursuant to clause (e) of the definition of Permitted
Acquisition.



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree110.jpg]
ALIGN TECHNOLOGY, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree111.jpg]
[Exhibit A Balance Sheets] See Attached



--------------------------------------------------------------------------------



 
[alignexecutedcreditagree112.jpg]
Schedule A Financial Covenant Calculations [TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------



 